Exhibit 10.1
 
EXECUTION VERSION


SECOND AMENDED AND RESTATED
 
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
dated as of November 8, 2012
 
among
 
STRAYER EDUCATION, INC.,
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
SUNTRUST BANK
as Administrative Agent


and


BANK OF AMERICA, N.A., and
BMO HARRIS FINANCING, INC.,
as Co-Syndication Agents


and


KEY BANK, NATIONAL ASSOCIATION, and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


====================================================================
 
SUNTRUST ROBINSON HUMPHREY, INC.,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


and


BMO CAPITAL MARKETS CORP.
as Joint Lead Arrangers and Joint Book Managers
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
           
ARTICLE 1 DEFINITIONS; CONSTRUCTION
    1              
Section 1.1.
Definitions.
    1  
Section 1.2.
Classifications of Loans and Borrowings.
    27  
Section 1.3.
Accounting Terms and Determination.
    28  
Section 1.4.
Terms Generally.
    28  
Section 1.5.
Letter of Credit Amounts.
    29  
Section 1.6.
Regulatory Changes in the Consolidated DOE Financial Responsibility Composite
Score.
    29            
ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS
    29              
Section 2.1.
General Description of Facilities.
    29  
Section 2.2.
Revolving Loans.
    29  
Section 2.3.
Procedure for Revolving Borrowings.
    30  
Section 2.4.
Swingline Commitment.
    30  
Section 2.5.
Reserved.
    32  
Section 2.6.
Term Loans.
    32  
Section 2.7.
Funding of Borrowings.
    32  
Section 2.8.
Interest Elections.
    33  
Section 2.9.
Optional Reduction and Termination of Commitments.
    34  
Section 2.10.
Repayment of Loans.
    35  
Section 2.11.
Evidence of Indebtedness.
    35  
Section 2.12.
Optional Prepayments.
    36  
Section 2.13.
Mandatory Prepayments.
    36  
Section 2.14.
Interest on Loans.
    38  
Section 2.15.
Fees.
    39  
Section 2.16.
Computation of Interest and Fees.
    40  
Section 2.17.
Inability to Determine Interest Rates.
    40  
Section 2.18.
Illegality.
    41  
Section 2.19.
Increased Costs.
    41  
Section 2.20.
Funding Indemnity.
    43  
Section 2.21.
Taxes.
    43  
Section 2.22.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
    45  
Section 2.23.
Letters of Credit.
    47  
Section 2.24.
Increase of Commitments; Additional Lenders.
    52  
Section 2.25.
Mitigation of Obligations.
    54  
Section 2.26.
Replacement of Lenders.
    54  
Section 2.27.
Defaulting Lender.
    55  
Section 2.28.
Certain Permitted Amendments.
    56  

 
 
 

--------------------------------------------------------------------------------

 

         
ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    57              
Section 3.1.
Conditions To Effectiveness.
    57  
Section 3.2.
Each Credit Event.
    60  
Section 3.3.
Delivery of Documents.
    61            
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    62              
Section 4.1.
Existence; Power.
    62  
Section 4.2.
Organizational Power; Authorization.
    62  
Section 4.3.
Governmental Approvals; No Conflicts.
    62  
Section 4.4.
Financial Statements.
    62  
Section 4.5.
Litigation and Environmental Matters.
    63  
Section 4.6.
Compliance with Laws and Agreements.
    63  
Section 4.7.
Investment Company Act, Etc.
    63  
Section 4.8.
Taxes.
    63  
Section 4.9.
Margin Regulations.
    64  
Section 4.10.
ERISA.
    64  
Section 4.11.
Ownership of Property.
    64  
Section 4.12.
Disclosure.
    64  
Section 4.13.
Labor Relations.
    65  
Section 4.14.
Subsidiaries.
    65  
Section 4.15.
Insolvency.
    65  
Section 4.16.
Reserved.
    65  
Section 4.17.
OFAC.
    65  
Section 4.18.
Patriot Act.
    66  
Section 4.19.
Security Documents.
    66            
ARTICLE 5 AFFIRMATIVE COVENANTS
    67              
Section 5.1.
Financial Statements and Other Information.
    67  
Section 5.2.
Notices of Material Events.
    68  
Section 5.3.
Existence; Conduct of Business.
    69  
Section 5.4.
Compliance with Laws, Etc; Maintenance of Licenses and Accreditations.
    69  
Section 5.5.
Payment of Obligations.
    70  
Section 5.6.
Books and Records.
    70  
Section 5.7.
Visitation, Inspection, Etc.
    70  
Section 5.8.
Maintenance of Properties; Insurance.
    70  
Section 5.9.
Use of Proceeds and Letters of Credit.
    70  
Section 5.10.
Intentionally Deleted.
    71  
Section 5.11.
Additional Subsidiaries.
    71  
Section 5.12.
Further Assurances.
    71            
ARTICLE 6 FINANCIAL COVENANTS
    72              
Section 6.1.
Leverage Ratio.
    72  
Section 6.2.
Coverage Ratio.
    72  
Section 6.3.
Consolidated DOE Financial Responsibility Composite Score.
    72  

 
 
ii

--------------------------------------------------------------------------------

 
 

         
ARTICLE 7 NEGATIVE COVENANTS
    72              
Section 7.1.
Indebtedness and Preferred Stock.
    72  
Section 7.2.
Negative Pledge.
    74  
Section 7.3.
Fundamental Changes.
    74  
Section 7.4.
Investments, Loans, Etc.
    75  
Section 7.5.
Restricted Payments.
    76  
Section 7.6.
Sale of Assets.
    76  
Section 7.7.
Transactions with Affiliates.
    77  
Section 7.8.
Restrictive Agreements.
    77  
Section 7.9.
Sale and Leaseback Transactions.
    77  
Section 7.10.
Hedging Transactions.
    78  
Section 7.11.
Amendment to Material Documents.
    78  
Section 7.12.
Intentionally Deleted.
    78  
Section 7.13.
Accounting Changes.
    78            
ARTICLE 8 EVENTS OF DEFAULT
    78              
Section 8.1.
Events of Default.
    78  
Section 8.2.
Application of Proceeds from Collateral.
    81            
ARTICLE 9 THE ADMINISTRATIVE AGENT
    82              
Section 9.1.
Appointment of Administrative Agent.
    82  
Section 9.2.
Nature of Duties of Administrative Agent.
    83  
Section 9.3.
Lack of Reliance on the Administrative Agent.
    83  
Section 9.4.
Certain Rights of the Administrative Agent.
    83  
Section 9.5.
Reliance by Administrative Agent.
    84  
Section 9.6.
The Administrative Agent in its Individual Capacity.
    84  
Section 9.7.
Successor Administrative Agent.
    84  
Section 9.8.
Authorization to Execute other Loan Documents.
    85  
Section 9.9.
Benefits of Article 9.
    87  
Section 9.10.
Titled Agents.
    87            
ARTICLE 10 MISCELLANEOUS
    87              
Section 10.1.
Notices.
    87  
Section 10.2.
Waiver; Amendments.
    89  
Section 10.3.
Expenses; Indemnification.
    90  
Section 10.4.
Successors and Assigns.
    92  
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process.
    96  
Section 10.6.
WAIVER OF JURY TRIAL.
    96  
Section 10.7.
Right of Setoff.
    97  
Section 10.8.
Counterparts; Integration.
    98  
Section 10.9.
Survival.
    98  
Section 10.10.
Severability.
    98  
Section 10.11.
Confidentiality.
    98  
Section 10.12.
Interest Rate Limitation.
    99  
Section 10.13.
Waiver of Effect of Corporate Seal.
    99  
Section 10.14.
Patriot Act.
    99  
Section 10.15.
Publicity.
    99              

 
 
iii

--------------------------------------------------------------------------------

 
 
Schedules
         
Schedule I
-
Applicable Margin and Applicable Percentage
Schedule II
-
Commitment Amounts
Schedule 2.23
-
Existing Letters of Credit
Schedule 4.5
-
Environmental Matters
Schedule 4.14
-
Subsidiaries
Schedule 4.19
-
Real Property
Schedule 7.1
-
Outstanding Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments
     
Exhibits
         
Exhibit A
-
Form of Revolving Credit Note
Exhibit B
-
Form of Term Note
Exhibit C
-
Reserved
Exhibit D
-
Form of Swingline Note
Exhibit E
-
Form of Assignment and Assumption
Exhibit F
-
Form of Second Amended and Restated Subsidiary Guaranty Agreement
Exhibit G
-
Form of Amended and Restated Security Agreement
Exhibit H
-
Form of Amended and Restated Pledge Agreement
     
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.8
-
Form of Notice of Conversion/Continuation
Exhibit 5.1(d)(1)
-
Form of Compliance Certificate
Exhibit 5.1(d)(2)
-
Form of DOE Compliance Certificate

 
 
iv

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (as
amended, modified or supplemented from time to time, this “Agreement”) is made
and entered into as of November 8, 2012, by and among STRAYER EDUCATION, INC., a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Administrative Agent, certain of the Lenders and the Borrower are
parties to an Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 4, 2011 (as amended, modified or supplemented to the date
hereof, the “Existing Credit Agreement”), pursuant to which such Lenders extend
credit to the Borrower;
 
WHEREAS, the Borrower has requested that (a) the Revolving Loan Lenders
establish a $100,000,000 revolving credit facility in favor of, and (b) the Term
Loan Lenders make term loans in an aggregate principal amount equal to
$125,000,000 to, the Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, the Revolving Loan
Lenders, the Term Loan Lenders, the Issuing Bank and the Swingline Lender to the
extent of their respective Commitments as defined herein, are willing severally
to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of, and severally to make the
term loans to, the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
ARTICLE 1
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.            Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
 
“Accepting Lender” shall have the meaning provided in Section 2.28(a).
 
“Accreditor” shall mean any entity or organization, whether governmental or
government-chartered, private or quasi-private, which engages in the granting or
withholding of accreditation of post-secondary education institutions or of
educational programs provided by such institutions in accordance with prescribed
standards and procedures.
 
 
 

--------------------------------------------------------------------------------

 
“Additional Commitment Amount” shall have the meaning ascribed to such term in
Section 2.24.
 
“Additional Lender” shall have the meaning ascribed to such term in Section
2.24.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans and Term Loans outstanding on any date, or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on Schedule
I; provided, that a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(d); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level III as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above; and provided, further,
that in the event that any financial statement delivered pursuant to Section
5.1(a) or (b) or any Compliance Certificate delivered pursuant to Section 5.1(d)
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, and only in such
case, then the Borrower shall immediately (i) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Margin Period,
(ii) determine the Applicable Margin for such Applicable Margin Period based
upon the corrected Compliance Certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
2.22.  The provisions of this definition are in addition to rights of the
Administrative Agent and Lenders with respect to Section 2.14(c) and Article 8
and other of their respective rights under this Agreement.  Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012, are required to be delivered shall be at Level II as set forth on Schedule
I.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or (b)
and the Compliance Certificate required by Section 5.1(d); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level III as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above; and provided,
further, that in the event that any financial statement delivered pursuant to
Section 5.1(a) or (b) or any Compliance Certificate delivered pursuant to
Section 5.1(d) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22.  For purposes of
calculating the Applicable Percentage only, the Loans shall be deemed used to
the extent of the then outstanding Revolving Loans plus the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit plus (y) the
aggregate amount of all unreimbursed LC Disbursements.  The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement.  Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012, are required to be delivered shall be at Level II as set forth on Schedule
I.
 
 
3

--------------------------------------------------------------------------------

 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
 
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) or (iii) the
one-month Index Rate.  The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers.  The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate.  Each change in the Administrative Agent’s prime lending
rate shall be effective from and including the date such change is publicly
announced as being effective.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Richmond, Virginia are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, an Index Rate Loan or Eurodollar Loan or a notice with respect to
any of the foregoing, any day on which dealings in Dollars are carried on in the
London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.
 
“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.4(b).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 30% or more of the outstanding shares of the voting stock of the Borrower or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
Parent Company, if applicable) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement (and for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives in connection therewith and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States or foreign financial regulatory authorities, are deemed to have been
adopted and gone into effect after the date hereof, regardless of the date
adopted, issued, promulgated or implemented).
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and, if a Loan or Letter of Credit is requested, Section 3.2(a),
(b) and (f), have been satisfied or waived in accordance with Section 10.2.
 
 
5

--------------------------------------------------------------------------------

 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, other than Excluded Collateral.
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(d)(1).
 
“Consolidated DOE Financial Responsibility Composite Score”  means the composite
score, as determined pursuant to 34 C.F.R. Section 668.172 and Appendix A to
Subpart L of 34 C.F.R. Section 668, as of the end of any Fiscal Year.
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) the
amount of any charges associated with the grant of any share based payment
awards to employees, officers, directors or consultants and (E) all other
non-cash charges acceptable to the Required Lenders, as all of the foregoing are
determined on a consolidated basis in accordance with GAAP, in each case for
such period.
 
“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted from revenues in determining Consolidated
Net Income, Consolidated Rent Expense for such period, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period); provided, however, that
Consolidated Interest Expense shall exclude amortization of debt issuance costs
and other deferred financing fees incurred on or prior to the Closing Date
relating to the Revolving Credit Agreement dated as of January 3, 2011, among
the Borrower, the Administrative Agent, and the other parties thereto, the
Existing Credit Agreement or this Agreement and the other Loan Documents.
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
“Consolidated Rent Expense” means, with reference to any period, all payments
under Operating Leases to the extent deducted in computing Consolidated Net
Income, calculated in accordance with GAAP for the Borrower and its Subsidiaries
on a consolidated basis for such period.  For clarity, Consolidated Rent Expense
shall be calculated net of any lessor lease incentive amounts attributable to
such period.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) thereof.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Coverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
EBITDAR for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date to (b) the sum of (i) Consolidated Interest
Expense and (ii) Consolidated Rent Expense, in each case measured for the period
of four consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean, at any time, a Lender (which the Administrative
Agent shall promptly notify the Borrower thereof) that (i) such Lender has
failed for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each, a “funding obligation”), (ii) such Lender has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
will not comply with any such funding obligation hereunder, or has defaulted on
its funding obligations under any other loan agreement or credit agreement or
other similar/other financing agreement, (iii) such Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender.  Any determination that
a Lender is a Defaulting Lender under clauses (i) through (iv) above will be
made by the Administrative Agent in its reasonable discretion acting in good
faith, but a failure of the Administrative Agent to make such a determination
shall not be determinative of the status of such Lender as not being a
Defaulting Lender for purposes of this Agreement.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
 
 
7

--------------------------------------------------------------------------------

 
“Default Interest” shall have the meaning set forth in Section 2.14(c).
 
“Disposition” shall have the meaning set forth in Section 7.6.
 
“DOE” means the United States Department of Education.
 
“DOE Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d)(2).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower
organized under the laws of the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
 
“Educational Licenses” shall mean all federal, state, and Accreditor licenses,
permits, authorizations, certifications, agreements, or similar approvals
necessary under applicable law and accreditation standards and procedures for
SUI to operate as a post-secondary educational institution as it currently
operates or may operate from time to time during the term of this Agreement.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
 
8

--------------------------------------------------------------------------------

 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which any Lender is subject with respect
to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article 8.
 
“Excluded Collateral” shall mean:
 
(a)           any lease, license, contract, property rights or agreement to
which any Loan Party is a party (including any Educational Licenses) or any of
its respective rights or interests therein if and for so long as the grant of a
security interest therein shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, right, title or interest of any
Loan Party therein or (ii) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, property rights or agreement
or under applicable law (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law); provided, however, that a security interest shall attach
immediately (and such lease, license, contract, property rights or agreement
shall immediately cease to be Excluded Collateral) at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
and, to the extent severable, shall attach immediately to any portion of such
lease, license, contract, property rights or agreement (and such portion of such
lease, license, contract, property rights or agreement shall immediately cease
to be Excluded Collateral) that does not result in any of the consequences
specified in the foregoing clauses (i) or (ii);
 
 
9

--------------------------------------------------------------------------------

 
(b)           (i) funds that SUI receives from federal student financial aid
programs under Title IV, and holds in a bank or investment account for federal
funds pursuant to 34 C.F.R. 668.163 (or any successor regulation) or otherwise
in trust pursuant to 34 C.F.R. 668.161(b) and (ii) any similar federal or state
student financial aid funds; and
 
(c)           any treasury stock of the Borrower that has not yet been retired.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.21(e), and (d) any U.S. federal withholding taxes
imposed under FATCA.
 
“Exempt Student Financial Aid Funds” shall mean (i) funds that (A) SUI receives
from federal student financial aid programs under Title IV, and (B) students do
not earn pursuant to 34 C.F.R. 668.22(e) (or any successor regulation) and
(ii) any similar federal or state student financial aid funds.
 
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.23.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
 
10

--------------------------------------------------------------------------------

 
“Fee Letter” shall mean that certain fee letter, dated as of October 1, 2012,
executed by STRH and SunTrust Bank and accepted by the Borrower on October 2,
2012.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
 
11

--------------------------------------------------------------------------------

 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Higher Education Act” shall mean the Higher Education Act of 1965, as amended,
20 U.S.C. Ch. 28, and any amendments or successor statutes thereto.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any preferred or common stock of
such Person (other than voluntary repurchases of shares of Capital Stock and the
exercise of options to purchase shares of Capital Stock of the Borrower
permitted by Sections 7.4(f) and 7.5(iii)), (x) Off-Balance Sheet Liabilities
and (xi) all Hedging Obligations.  The Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
 
 
12

--------------------------------------------------------------------------------

 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Index Rate” means that rate per annum effective on any Index Rate Determination
Date which is equal to the quotient of:
 
(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the Index Rate Determination Date; provided, that if no
such offered rate appears on such page, the rate used for such period will be
the per annum rate of interest determined by the Administrative Agent to be the
rate at which U.S. dollar deposits for such period, are offered to the
Administrative Agent in the London Inter-Bank Market as of 11:00 A.M. (London,
England time), on the day which is two (2) Business Days prior to the Index Rate
Determination Date, divided by
 
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate,
provided, that “Index Rate Borrowing” and “Index Rate Loan” shall not be deemed
to refer to any Base Rate Loan or Base Rate Borrowing bearing interest at a rate
determined by reference to the Index Rate.
 
“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:
 
(i)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
 
13

--------------------------------------------------------------------------------

 
(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(iv)           each principal installment of the Term Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term Loans shall have an Interest Period
determined as set forth above; and
 
(v)           no Interest Period may extend beyond the Revolving Commitment
Termination Date or the Maturity Date.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender that may agree to
issue Letters of Credit, each in its capacity as an issuer of Letters of Credit
pursuant to Section 2.23.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $50,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or makes
a general assignment for the benefit of its creditors, or (ii) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.
 
 
14

--------------------------------------------------------------------------------

 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the Eurodollar Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (Richmond,
Virginia time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, cash collateral
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents (other than the Letters of Credit themselves), the Subsidiary
Guaranty Agreement, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all DOE
Compliance Certificates, each Assignment and Assumption, any Loan Modification
Agreement and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing (other than any agreement
delivered in connection with Hedging Obligations or Treasury Management
Obligations).
 
“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.
 
“Loan Modification Offer” shall have the meaning provided in Section 2.28(a).
 
 
15

--------------------------------------------------------------------------------

 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole (it being understood that
fluctuations in the stock price of the Borrower, alone, shall not be the
determinant of the existence of a Material Adverse Effect under this clause
(i)), (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents, or (iv) the legality, validity or enforceability of
any of the Loan Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) December 31, 2016, or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc., and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “Moody’s” shall be deemed to refer to any other
nationally recognized securities rating agency designated by the Borrower with
the consent of the Administrative Agent.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
 
 
16

--------------------------------------------------------------------------------

 
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Specified Hedge Provider and (c) all Treasury Management Obligations owed by
any Loan Party to any Specified Treasury Management Provider, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“Operating Lease” of a Person means any lease of real property (other than a
capital lease under GAAP) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
 
17

--------------------------------------------------------------------------------

 
“Paid in Full,” “Pay in Full” or “Payment in Full” means, with respect to any
Obligations, (a) the payment in full in cash of all such Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted, (ii) Treasury Management Obligations (unless the
Administrative Agent has commenced to exercise its remedies pursuant to Section
8.1 and such Treasury Management Obligations are then due and payable) and
(iii) Hedging Obligations that, by their terms or in accordance any consent
obtained from the counterparty thereto, are not required to continue to be
secured by the Collateral under the Loan Documents) (unless the Administrative
Agent has commenced to exercise its remedies pursuant to Section 8.1 and such
Hedging Obligations are then due and payable), (b) the termination or expiration
of all of the Commitments and (c) in connection with the termination or
expiration of the Revolving Commitments, either (i) the cancellation and return
to the Administrative Agent of all Letters of Credit or (ii) the cash
collateralization (or the delivery of a back-to-back letter of credit reasonably
acceptable to the Administrative Agent in form and content and from an issuer
reasonably acceptable to the Administrative Agent) of all Letters of Credit
pursuant to the terms and conditions of this Agreement and otherwise in a manner
reasonably acceptable to the Administrative Agent.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
 
18

--------------------------------------------------------------------------------

 
“Permitted Acquisition” means any transaction consummated after the date hereof,
in which the Borrower or a Subsidiary acquires all or substantially all of the
assets or outstanding Capital Stock of any Person or any division or business
line of any Person, or merges or consolidates with any Person (with any such
acquisition being referred to as an “Acquired Business” and any such Person,
division or line of business being the “Target”), provided that, with respect to
such transaction:  (a) at the closing of such transaction, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(b) the Target has Target Consolidated EBITDA for the period of twelve
consecutive fiscal months ending as of the end of the most recent Fiscal Quarter
prior to the consummation of the Target transaction in an amount of not less
than $0, (c) such acquisition is not a “hostile” acquisition and has been
approved by the Board of Directors and/or shareholders of the Borrower, the
applicable Subsidiary and the Target, (d) the Target is not subject to pending
insolvency proceedings, nor has it expressed in writing its intention to
commence a voluntary case or other proceeding, to file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law or to seek the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, or to consent to the institution of, or fail
to contest in a timely and appropriate manner, any insolvency proceeding or
petition; (e) at least 10 Business Days prior to the closing of such
transaction, the Borrower shall give written notice of such transaction to the
Administrative Agent (which shall promptly deliver a copy to the Lenders) (the
“Acquisition Notice”), which shall include (i) either (A) the final acquisition
agreement or the then current draft of the acquisition agreement or (B) a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and (ii) all available financial statements of the Target
and its Subsidiaries covering the prior three years (or such lesser period for
which such financial statements are available), (f) if the Borrower is a party
to such merger, then the Borrower shall be the surviving entity of such merger,
or a Subsidiary shall be the surviving entity of any merger or such surviving
entity shall become a Subsidiary Loan Party, and the surviving entity shall not
be a Foreign Subsidiary, (g) the Acquired Business shall be in substantially the
same line of business as the Borrower and its Subsidiaries or in a line of
business reasonably related to the line of business of the Borrower and its
Subsidiaries, (h) the Transaction Value of all such transactions shall not
exceed $7,500,000 in the aggregate during any Fiscal Year of the Borrower or
$22,500,000 in the aggregate during the term of this Agreement, (i) at the time
it gives the Acquisition Notice, the Borrower shall deliver to the
Administrative Agent pro forma financial statements for next succeeding two-year
period giving effect to the acquisition, which shall reflect to the
Administrative Agent’s reasonable satisfaction that the Borrower and its
Subsidiaries will continue to be in compliance with all of the financial
covenants set forth in this Agreement, (j) the Administrative Agent shall
receive and approve (such approval not to be unreasonably withheld or delayed)
all documents relating to the acquisition and such additional documentation
regarding the acquisition as it shall reasonably require, including, to the
extent available, audited financial statements, compiled financial statements or
a financial review of such Target, as applicable, for its two most recent fiscal
years prepared by independent certified public accountants reasonably acceptable
to the Administrative Agent and unaudited fiscal year-to-date statements for the
two most recent interim periods, and (k) at the time it gives the Acquisition
Notice, the Borrower shall deliver to the Administrative Agent (which shall
promptly deliver a copy to the Lenders) a certificate, executed by a Responsible
Officer of the Borrower, demonstrating in sufficient detail compliance with the
financial covenants contained in Article 6 (other than Section 6.3) on a pro
forma basis after giving effect to such acquisition and, further, certifying
that, after giving effect to the consummation of such acquisition, the
representations and warranties of the Borrower contained herein will be true and
correct in all material respects and as of the date of such consummation (unless
qualified by materiality, in which case, the same shall be true and correct in
all respects), except to the extent such representations or warranties expressly
relate to an earlier date, and that the Borrower, as of the date of such
consummation, will be in compliance with all other terms and conditions
contained herein.
 
 
19

--------------------------------------------------------------------------------

 
“Permitted Amendment” shall have the meaning provided in Section 2.28(c).
 
“Permitted Encumbrances” shall mean:
 
(i)           Liens imposed by law for taxes or other governmental charges not
at the time delinquent or thereafter payable without penalty or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(ii)          statutory Liens of landlords, suppliers, carriers, warehousemen,
mechanics, materialmen, and similar Liens arising by operation of law in the
ordinary course of business for amounts not at the time delinquent or thereafter
payable without penalty or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(iii)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v)          judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
 
(vii)       leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (x) interfere in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole
or (y) secure any Indebtedness for borrowed money;
 
(viii)      any interest or title of (x) a lessor or sublessor under any lease
or sublease or (y) a licensor or sublicensor under any license or sublicense, in
each case entered into in the ordinary course of business, so long as such
interest or title relate solely to the assets subject thereto;
 
(ix)         banker’s liens, rights of setoff and other similar Liens that are
customary in the banking industry and existing solely with respect to cash and
other amounts on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries;
 
(x)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(xi)         Liens of a collection bank arising under Section 4-210 of the
Uniform Commerical Code on items in the course of collection;
 
 
20

--------------------------------------------------------------------------------

 
(xii)        Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) regarding operating leases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;
 
(xiii)       licenses of patents, trademarks, copyrights and other intellectual
property rights reasonably entered into in the ordinary course of business which
do not secure any Indebtedness for borrowed money;
 
(xiv)      good faith deposits required in connection with any investment
transaction permitted under Section 7.4;
 
(xv)       to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated any investment transaction permitted
under Section 7.4;
 
(xvi)      Liens (x) on advances of cash or Permitted Investments in favor of
the seller of any property to be acquired by the Borrower or any of its
Subsidiaries in an Investment permitted pursuant to Section 7.4 to be applied
against the purchase price for such Investment; provided, that (I) the aggregate
amount of such advances of cash or Permitted Investments shall not exceed the
purchase price of such Investment and (II) the property is acquired within 180
days following the date of the first such advance so made; and (y) consisting of
an agreement to dispose of any property in a Disposition permitted under Section
7.6, in each case, solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
and
 
(xvii)     Liens of any Governmental Authority on Exempt Student Financial Aid
Funds;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than clauses (i), (ii), (ix), (x) and (xi), but,
with respect to clauses (i) and (ii), only to the extent being contested in good
faith and by appropriate proceedings, and provided that the Borrower maintains
adequate reserves for such contest in accordance with GAAP, and, with respect to
all such clauses, only to the extent such Indebtedness is otherwise permitted by
this Agreement).
 
“Permitted Investments” shall mean:
 
(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
 
(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any Lender or any other commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
 
 
21

--------------------------------------------------------------------------------

 
(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)         Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
reputable financial institutions, and the portfolios of which are limited to
Investments of the character, quality and maturity described in clauses (i)
through (iv) above.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the date hereof and substantially in the form of Exhibit H, made by the
Borrower and the Subsidiary Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties (as therein defined), pursuant to which
the Borrower and each of such Subsidiary Loan Parties shall pledge all of the
Capital Stock that it holds in its Subsidiaries to secure the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Potential Defaulting Lender” shall mean, at any time, a Lender that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency.  Any determination that a Lender is
a Potential Defaulting Lender will be made by the Administrative Agent in its
reasonable discretion acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
 
“Pro Rata Share” shall mean (i) with respect to any Revolving Commitment of
any Revolving Loan Lender at any time, a percentage, the numerator of which
shall be such Revolving Loan Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Revolving Commitments of all
Revolving Loan Lenders (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Revolving Loan Lenders), (ii) with respect to any Term
Loan Commitment of any Term Loan Lender at any time, a percentage, the numerator
of which shall be such Term Loan Lender’s Term Loan Commitment (or if such Term
Loan Commitments have been terminated or expired or the Loans have been declared
to be due and payable, such Term Loan Lender’s Term Loan), and the denominator
of which shall be the sum of such Term Loan Commitments of all Term Loan Lenders
(or if such Term Loan Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Term Loans of all Term Loan
Lenders) and (iii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and Term Loans and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans.
 
 
22

--------------------------------------------------------------------------------

 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, (a) at any time that there are two Lenders or
fewer, Lenders holding 100% of the aggregate outstanding Revolving Commitments
and Term Loans at such time or if the Lenders have no Commitments outstanding,
then Lenders holding 100% of the Revolving Credit Exposure and Term Loans; and
(b) at any other time, Lenders holding more than 50% of the aggregate
outstanding Revolving Commitments and Term Loans at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure and Term Loans; provided, however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of the Borrower or such other representative of the Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Assumption executed by such Person as an
assignee, as the same may be increased or decreased pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
31, 2016, (ii) the date on which all Revolving Commitments are terminated
pursuant to Section 2.9 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.
 
“Revolving Loan Lender” shall mean each Lender that has a Revolving Commitment
or is the holder of Revolving Credit Exposure.
 
“Sale and Leaseback Transaction” shall have the meaning set forth in Section
7.9.
 
“S&P” shall mean Standard & Poor’s, a division of McGraw-Hill, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Borrower with the consent of the
Administrative Agent.
 
“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof and substantially in the form of Exhibit G, made by
the Borrower and the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties (as therein defined), as amended,
restated, supplemented or otherwise modified from time to time.
 
“Security Documents” shall mean the Pledge Agreement, the Security Agreement and
each of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to the Security Agreement or pursuant to Section
5.12, as amended, restated, supplemented or otherwise modified from time to
time.
 
 
24

--------------------------------------------------------------------------------

 
“Specified Hedge Provider” means a Lender, an Affiliate of any Lender or a
Person that was a Lender or an Affiliate of a Lender at the date of entering
into a Hedging Transaction and, in the case of an Affiliate, such Affiliate
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
such Affiliate (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10.
 
“Specified Treasury Management Provider” means each Person that provides
products of the type described in the definition of “Treasury Management
Obligations” to any of the Loan Parties and such Person either (A) is a Lender
(or was a Lender at the time that the applicable agreement giving rise to such
Treasury Management Obligations was entered into) or (B) an Affiliate of a
Lender (or was an Affiliate of a Lender at the time that the applicable
agreement giving rise to such Treasury Management Obligations was entered into)
that executes and delivers to the Administrative Agent a letter agreement in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which such Affiliate (i) appoints the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10.
 
“STRH” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as a Joint
Lead Arranger.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
 
“Subsidiary Guaranty Agreement” shall mean the Second Amended and Restated
Subsidiary Guaranty Agreement, dated as of the date hereof and substantially in
the form of Exhibit F, made by all Domestic Subsidiaries of the Borrower in
favor of the Administrative Agent for the benefit of the Guaranteed Parties (as
therein defined).
 
“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Domestic Subsidiary of the Borrower pursuant to Section 5.11.
 
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.
 
 
25

--------------------------------------------------------------------------------

 
“SUI” shall mean Strayer University, Inc., a Maryland corporation.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
 
“Swingline Exposure” shall mean, with respect to each Revolving Loan Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make an Index Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Revolving Loan Lender’s Pro
Rata Share of all outstanding Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.
 
“Swingline Rate” shall mean the Index Rate plus the Applicable Margin.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Target Consolidated EBITDA” shall mean, for the Target and its Subsidiaries for
any period, an amount equal to the sum of (i) the consolidated net income for
such period plus (ii) to the extent deducted in determining consolidated net
income for such period, (A) consolidated interest expense, (B) income tax
expense, (C) depreciation and amortization, all of the foregoing as determined
on a consolidated basis in accordance with GAAP, (D) the amount of any charges
associated with the grant of any share based payment awards to employees,
officers, directors or consultants and (E) all other non-cash charges acceptable
to the Required Lenders, in each case for such period.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Loan” shall have the meaning set forth in Section 2.6.
 
 
26

--------------------------------------------------------------------------------

 
“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
obligation of such Term Loan Lender to make a Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II.  On the Closing Date, the aggregate principal amount
of all Term Loan Lenders’ Term Loan Commitments is $125,000,000.
 
“Term Loan Lender” shall mean each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.
 
“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Term Loan Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.
 
“Title IV” shall mean Title IV of the Higher Education Act.
 
“Title IV, HEA Programs” shall mean the programs of federal student financial
assistance authorized by Title IV.
 
“Transaction Value” shall mean the aggregate value of the sum of all current and
deferred cash and securities to be paid and issued, plus Indebtedness paid or
assumed, in connection with a Permitted Acquisition (provided, however, that any
consideration paid in Capital Stock of the Borrower shall not be included in the
calculation of Transaction Value).  The Borrower shall make an estimate in good
faith as of the time of the closing of a Permitted Acquisition of all deferred
payments (including, without limitation, earnout payments) to be paid in
connection with such Permitted Acquisition.
 
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation, reporting and trade finance services, overnight
draft, credit cards, purchasing cards and commercial cards and other cash
management services.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2.            Classifications of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan” or a “Term Loan”) or by Type (e.g. a “Eurodollar Loan,” “Index
Rate Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar
Loan”).  Borrowings also may be classified and referred to by Class (e.g.
“Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and
Type (e.g. “Revolving Eurodollar Borrowing”).
 
 
27

--------------------------------------------------------------------------------

 
Section 1.3.            Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article 6 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article 6 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including computation of
any financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any change in GAAP occurring after the date of this Agreement
regarding the accounting treatment for Operating Leases such that any lease
(whether in existence as of the date of this Agreement or thereafter incurred)
that would, under GAAP as in effect on the date of this Agreement, be classified
as an Operating Lease and as an expense item shall continue to be classified as
an Operating Lease and expense item notwithstanding any change in GAAP as to the
accounting treatment of such lease after the date of this Agreement.
 
Section 1.4.            Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
 
28

--------------------------------------------------------------------------------

 
Section 1.5.            Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LC Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
Section 1.6.            Regulatory Changes in the Consolidated DOE Financial
Responsibility Composite Score.  If at any time any change in Title IV or DOE’s
implementing regulations or written guidance would affect the computation of the
Consolidated DOE Financial Responsibility Composite Score or Section 6.3, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in the Consolidated DOE Financial Responsibility Composite Score;
provided that, until so amended, the definition of the Consolidated DOE
Financial Responsibility Composite Score and the Consolidated DOE Financial
Responsibility Composite Score required by Section 6.3 shall continue to be
computed in accordance with regulations referenced in the definition of the
Consolidated DOE Financial Responsibility Composite Score prior to such change
therein.
 
ARTICLE 2
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.            General Description of Facilities.  Subject to and upon
the terms and conditions herein set forth, (i) the Revolving Loan Lenders hereby
establish in favor of the Borrower a revolving credit facility pursuant to which
each Revolving Loan Lender severally agrees (to the extent of such Lender’s
Revolving Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.23, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Revolving Loan Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed at any time the
Aggregate Revolving Commitment Amount from time to time in effect; and (v) each
Term Loan Lender severally agrees to make a Term Loan to the Borrower in a
principal amount not exceeding such Term Loan Lender’s Term Loan Commitment on
the Closing Date.
 
Section 2.2.            Revolving Loans.  Subject to the terms and conditions
set forth herein, each Revolving Loan Lender severally agrees to make Revolving
Loans, ratably in proportion to its Pro Rata Share, to the Borrower, from time
to time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (a) such Revolving Loan Lender’s
Revolving Credit Exposure exceeding such Revolving Loan Lender’s Revolving
Commitment or (b) the sum of the aggregate Revolving Credit Exposures of all
Revolving Loan Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default or should any of the
conditions set forth in Section 3.2 not be satisfied or waived as provided in
this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
Section 2.3.            Procedure for Revolving Borrowings.  The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m.
(Richmond, Virginia time) on the same Business Day as the requested date of each
Base Rate Borrowing or Index Rate Borrowing and (y) prior to 11:00 a.m.
(Richmond, Virginia time) three (3) Business Days prior to the requested date of
each Eurodollar Borrowing.  Each Notice of Revolving Borrowing shall be
irrevocable and shall specify:  (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of “Interest
Period”).  Each Revolving Borrowing shall consist entirely of Base Rate Loans,
Index Rate Loans or Eurodollar Loans, as the Borrower may request, provided,
that any Revolving Loans funded on the Closing Date shall be Index Rate
Loans.  The aggregate principal amount of each Eurodollar Revolving Borrowing
shall be not less than $1,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Revolving Borrowing and Index Rate
Revolving Borrowing shall not be less than $1,000,000 or a larger multiple of
$500,000; provided, that Index Rate Revolving Loans or Base Rate Revolving
Loans, respectively, made pursuant to Section 2.4 or Section 2.23(d) may be made
in lesser amounts as provided therein.  At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed eight.  Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Revolving Loan Lender of the details
thereof and the amount of such Revolving Loan Lender’s Revolving Loan to be made
as part of the requested Revolving Borrowing.
 
Section 2.4.            Swingline Commitment.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be permitted to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
 
(b)           The Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time in accordance with the treasury and cash management
services and products provided to the Borrower by the Swingline Lender (the
“Cash Management Swingline Loans”).  For other Swingline Loans, the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing substantially in the
form of Exhibit 2.4 attached hereto (“Notice of Swingline Borrowing”) prior to
1:00 p.m. (Richmond, Virginia time) on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify:  (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  Each Swingline Loan shall accrue interest at the Swingline
Rate.  The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower.  Unless the Swingline Lender
has received notice from the Administrative Agent or any Lender on or before the
Business Day immediately preceding the date the Swingline Lender is to make the
requested Swingline Loan directing the Swingline Lender not to make the
Swingline Loan because such Swingline Loan is not then permitted hereunder
because of the limitations set forth in Section 2.4(a) or that one or more
conditions specified in Article 3 are not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than the later of 1:00 p.m. (Richmond, Virginia
time) or two hours following the delivery of the Notice of Swingline Borrowing
on the requested date of such Swingline Loan.
 
 
30

--------------------------------------------------------------------------------

 
(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Revolving Loan
Lenders (including the Swingline Lender) to make Index Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan.  Each Revolving Loan
Lender will make the proceeds of its Index Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.7, which will be used solely for the repayment of such
Swingline Loan.  The Swingline Lender agrees that it shall give such Notice of
Revolving Borrowing on the last Business Day of each calendar week if any
Swingline Loans are then outstanding.
 
(d)           If for any reason an Index Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Revolving Loan Lender
(other than the Swingline Lender) shall purchase an undivided participating
interest in such Swingline Loan in an amount equal to its Pro Rata Share thereof
on the date that such Index Rate Borrowing should have occurred.  On the date of
such required purchase, each Revolving Loan Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Swingline Lender.  If such Swingline
Loan bears interest at a rate other than the Index Rate, such Swingline Loan
shall automatically become an Index Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
 
(e)           Each Revolving Loan Lender’s obligation to make an Index Rate Loan
pursuant to Section 2.4(c) or to purchase the participating interests pursuant
to Section 2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Loan Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Revolving Loan Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Administrative Agent or any Revolving Loan Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  If such amount is not in fact made available to the Swingline Lender
by any Revolving Loan Lender, the Swingline Lender shall be entitled to recover
such amount on demand from such Lender, together with accrued interest thereon
for each day from the date of demand thereof (i) at the Federal Funds Rate until
the second Business Day after such demand and (ii) at the Base Rate at all times
thereafter.  Until such time as such Revolving Loan Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents.  In addition, such Revolving Loan Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Loans and any other amounts due to it hereunder, to the Swingline
Lender to fund the amount of such Revolving Loan Lender’s participation interest
in such Swingline Loans that such Revolving Loan Lender failed to fund pursuant
to this Section 2.4, until such amount has been purchased in full.
 
 
31

--------------------------------------------------------------------------------

 
Section 2.5.            Reserved.
 
Section 2.6.            Term Loans.  Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a single loan
(each, a “Term Loan”) to the Borrower on the Closing Date in an aggregate
principal amount not to exceed the Term Loan Commitment of such Term Loan
Lender; provided, that if for any reason the full amount of such Term Loan
Lender’s Term Loan Commitment is not fully drawn on the Closing Date, the
undrawn portion thereof shall automatically be cancelled.  The Term Loans may
be, from time to time, Base Rate Loans, Index Rate Loans or Eurodollar Loans or
a combination thereof; provided, that on the Closing Date all Term Loans shall
be Index Rate Loans.  The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
3.1 shall be deemed to constitute the Borrower’s request to borrow the Term
Loans on the Closing Date.
 
Section 2.7.            Funding of Borrowings.
 
(a)            Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. (Richmond, Virginia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (Richmond, Virginia time) one (1) Business Day prior
to the date of a Borrowing in which such Lender is to participate that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
 
32

--------------------------------------------------------------------------------

 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  All Term Loan Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
 
Section 2.8.            Interest Elections.
 
(a)           On the Closing Date, each Revolving Loan funded on such date shall
be an Index Rate Loan, each Term Loan funded on such date shall be an Index Rate
Loan and each Swingline Loan shall be an Index Rate Loan.  After the Closing
Date, each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing, provided that
only Revolving Loans, Swingline Loans and Term Loans may be borrowed as Index
Rate Loans.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.8.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section 2.8, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.8 attached
hereto (a “Notice of Conversion/Continuation”), (x) prior to 11:00 a.m.
(Richmond, Virginia time) on the same Business Day as the requested date of a
conversion into a Base Rate Borrowing or an Index Rate Borrowing and (y) prior
to 11:00 a.m. (Richmond, Virginia time) three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing or of a Eurodollar
Borrowing into a Borrowing of another Type.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, an Index Rate Borrowing or a Eurodollar Borrowing; and (iv) if the
resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period.”  If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings, Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
 
33

--------------------------------------------------------------------------------

 
(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)           If a Notice of Borrowing or a Notice of Conversion/Continuation
does not specify a Type, the Borrower shall be deemed to have requested an Index
Rate Borrowing with respect to the Revolving Loans.
 
Section 2.9.           Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable unless contingent on the consummation of an
anticipated refinancing and the Borrower shall, as promptly as practicable,
notify the Administrative Agent that such refinancing will not occur as
scheduled), the Borrower may reduce the Aggregate Revolving Commitments in part
or terminate the Aggregate Revolving Commitments in whole; provided, that (i)
any partial reduction shall apply to reduce proportionately and permanently the
Revolving Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.9 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the outstanding
Revolving Credit Exposures of all Lenders.  Any such reduction in the Aggregate
Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
 
 
34

--------------------------------------------------------------------------------

 
(c)           The Borrower may terminate the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than two Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.22 will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.
 
Section 2.10.         Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
 
(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(c)           The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of each Term Loan Lender, the then unpaid principal
amount of the Term Loan of such Term Loan Lender in installments payable on the
last day of each March, June, September and December, commencing March 31, 2013,
with each such installment being in the aggregate principal amount for all Term
Loan Lenders (i) for each installment due during calendar years 2013 and 2014,
in the amount of 0.625% of the aggregate original principal amount of the Term
Loans and (ii) for each installment due during calendar years 2015 and 2016, in
the amount of 1.25% of the aggregate original principal amount of the Term
Loans; provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.
 
Section 2.11.         Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment and Term Loan Commitment of each Lender, (ii) the amount of each Loan
made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.8, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.8, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded, absent manifest error;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
(b)           At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender,
as applicable, a Revolving Credit Note and/or a Term Note and, in the case of
the Swingline Lender only, a Swingline Note, payable to the order of such
Lender.
 
Section 2.12.         Optional Prepayments.  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (Richmond,
Virginia time) not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing or an
Index Rate Borrowing, 11:00 a.m. (Richmond, Virginia time) on the Business Day
of such prepayment, and (iii) in the case of Swingline Borrowings, 11:00 a.m.
(Richmond, Virginia time) on the date of such prepayment, provided that no
notice shall be required for the prepayment of any Cash Management Swingline
Loans.  Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment.  If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.14(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.20.  Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the case of a Swingline Loan pursuant to Section 2.4.  Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing, and
in the case of a prepayment of a Term Loan Borrowing, to principal installments
in such order of maturity as the Borrower may direct.
 
Section 2.13.         Mandatory Prepayments.
 
(a)           No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of proceeds of any sale or disposition
by the Borrower or such Subsidiary of any of its assets (excluding (i) sales of
inventory in the ordinary course of business, (ii) sales of worn-out, obsolete
equipment, (iii) so long as no Event of Default has occurred and is continuing,
sales of assets the proceeds of which are invested into the businesses of the
Borrower and its Subsidiaries within 180 days after such assets are sold and
(iv) so long as no Event of Default has occurred and is continuing, other sales
of assets of the Borrower or any of its Subsidiaries with an aggregate book
value not to exceed $1,000,000 in any Fiscal Year) the Borrower shall prepay the
Loans (without any associated permanent reduction of the Commitments) in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower or such Subsidiary in connection
therewith (in each case, paid to non-Affiliates).  Any such prepayment shall be
applied in accordance with Section 2.13(d).
 
 
36

--------------------------------------------------------------------------------

 
(b)           If the Borrower or any of its Subsidiaries issues any debt
securities (other than Indebtedness permitted under Section 7.1), then no later
than the Business Day following the date of receipt of the proceeds thereof,
Borrower shall prepay the Loans (without any associated permanent reduction of
the Commitments) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith.  Any such prepayment shall be applied in accordance with
Section 2.13(d).
 
(c)           No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of proceeds of any settlement of or
payment in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries in respect of which the associated proceeds exceed $1,000,000
(excluding, so long as no Event of Default has occurred and is continuing,
proceeds which are invested into the businesses of the Borrower and its
Subsidiaries within 180 days after the receipt of such proceeds) the Borrower
shall prepay the Loans in an amount equal to all such proceeds and payable by
such Borrower or such Subsidiary in connection therewith (in each case, paid to
non-Affiliates).  Any such prepayment shall be applied in accordance with
Section 2.13(d).
 
(d)           Subject to Section 8.2, any prepayments made by the Borrower
pursuant to Sections 2.13(a), (b) or (c) above shall be applied as follows:
first, to Administrative Agent’s fees and reimbursable expenses then due and
payable pursuant to any of the Loan Documents; second, to all other fees and
reimbursable expenses of the Lenders and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, pro rata to the Lenders and the Issuing
Bank based on their respective Pro Rata Shares of such fees and expenses; third,
to interest then due and payable on the Loans made to Borrower, pro rata to the
Lenders based on their respective Pro Rata Shares; fourth, to the principal
balance of the Swingline Loans, until the same shall have been paid in full, to
the Swingline Lender; fifth, to the principal balance of the Term Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
respective Pro Rata Shares, sixth, to the principal balance of the Revolving
Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their respective Pro Rata Shares and seventh, to the extent that an
Event of Default has occurred and is continuing, to cash collateralize the
Letters of Credit in accordance with Section 2.23(g) in an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid fees thereon.
 
(e)           If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.9 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
2.20.  Each prepayment shall be applied first to the Swingline Loans to the full
extent thereof, second to the Base Rate Loans to the full extent thereof, and
finally to Eurodollar Loans to the full extent thereof.  If after giving effect
to prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure.  Such account shall be
administered in accordance with Section 2.23(g) hereof.
 
 
37

--------------------------------------------------------------------------------

 
Section 2.14.         Interest on Loans.
 
(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.  The Borrower
shall pay interest on each Index Rate Loan at the Index Rate plus the Applicable
Margin in effect from time to time.  The interest rate on Index Rate Loans shall
be established based on the Index Rate in effect on the first Index Rate
Determination Date, and shall be adjusted on each Index Rate Determination Date
thereafter to reflect the Index Rate then in effect.
 
(b)           The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
 
(c)           While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans and at the rate otherwise
applicable for the then-current Interest Period plus an additional 2% per annum
until the last day of such Interest Period, and thereafter, and with respect to
all Index Rate Loans (including all Swingline Loans) and Base Rate Loans and all
other Obligations hereunder (other than Loans), at an all-in rate in effect for
Base Rate Loans, plus an additional 2% per annum.
 
(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Revolving Loans and
Base Rate Term Loans shall be payable monthly in arrears on the last day of each
calendar month, and on the Revolving Commitment Termination Date or the Maturity
Date, as the case may be.  Interest on all outstanding Index Rate Revolving
Loans, Index Rate Term Loans and Swingline Loans shall be payable monthly in
arrears on the last day of each calendar month and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
months after the initial date of such Interest Period, and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be.  Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.
 
 
38

--------------------------------------------------------------------------------

 
(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.15.          Fees.
 
(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
 
(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Loan Lender a commitment fee, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I) on the daily amount of the unused Revolving Commitment of such
Revolving Loan Lender during the Availability Period.  For purposes of computing
commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Revolving Loan Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Revolving Loan Lender.
 
(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Revolving Loan Lender, a letter of credit fee with respect
to its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Revolving Loan Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Commitment Termination Date) and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.14(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
 
(d)           The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
 
(e)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2012, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
 
 
39

--------------------------------------------------------------------------------

 
(f)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to paragraphs (b) and
(c) above (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees) and the pro rata payment provisions of Section
2.22 will automatically be deemed adjusted to reflect the provisions of this
Section.  Such fees shall accrue, but shall only be payable pursuant to Section
2.27(b).
 
Section 2.16.         Computation of Interest and Fees. Subject to the following
sentence, all computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days
elapsed).  Interest hereunder based on the Administrative Agent’s prime lending
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day).  Each determination by the Administrative Agent of
an interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
 
Section 2.17.         Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing or on the Index
Rate Determination Date for any Index Rate Borrowing or a Base Rate Borrowing
bearing interest at a rate determined by reference to the Index Rate,
 
(i)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period or the Index Rate on such
Index Rate Determination Date, or
 
(ii)           the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate or the Index Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period or its Index Rate Loans or its Base
Rate Loans bearing interest at a rate determined by reference to the Index Rate,
as applicable, the Administrative Agent shall give written notice (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or Index Rate Loans or Base Rate Loans bearing interest at a rate
determined by reference to the Index Rate or to continue or convert outstanding
Loans as or into Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing
interest at a rate determined by reference to the Index Rate shall be suspended
and (ii) all such affected Loans shall be converted into Base Rate Loans on the
last day of the then current Interest Period applicable thereto and all Index
Rate Loans shall automatically be converted to Base Rate Loans, unless, in
either case, the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing or Index Rate
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.
 
 
40

--------------------------------------------------------------------------------

 
Section 2.18.         Illegality.  If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any Eurodollar Loan or
Index Rate Loan or Base Rate Loan bearing interest at a rate determined by
reference to the Index Rate and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall promptly give notice thereof to the
Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make Eurodollar
Loans or Index Rate Loans or Base Rate Loans bearing interest at a rate
determined by reference to the Index Rate, or to continue or convert outstanding
Loans as or into Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing
interest at a rate determined by reference to the Index Rate, shall be
suspended.  In the case of the making of a Eurodollar Revolving Borrowing,
Eurodollar Term Loan Borrowing, Index Rate Borrowing or a Base Rate Borrowing
bearing interest at a rate determined by reference to the Index Rate, such
Lender’s Revolving Loan or Term Loan, as applicable, shall be made as a Base
Rate Loan as part of the same Revolving Borrowing or Term Loan Borrowing, as the
case may be, for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date, and immediately in the
case of an Index Rate Loan or a Base Rate Loan bearing interest at a rate
determined by reference to the Index Rate.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.19.         Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate or the Index Rate hereunder against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate or the Index Rate) or
the Issuing Bank; or
 
(ii)           impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans or Index Rate Loans or Base Rate Loans bearing interest at a rate
determined by reference to the Index Rate made by such Lender or any Letter of
Credit or any participation therein;
 
 
41

--------------------------------------------------------------------------------

 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or Index
Rate Loan or Base Rate Loan bearing interest at a rate determined by reference
to the Index Rate or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice (which shall include a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail) from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten days after the date of such notice and demand, the
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy), from time to time, within ten days after receipt by the Borrower of
written demand (which shall include a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail) by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
basis for such demand and a calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation, as the case may be, specified in paragraph (a) or (b)
of this Section 2.19 shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.  The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within 10 days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.19 for any increased costs or reductions
incurred more than six (6) months prior to the date that such Lender or the
Issuing Bank notifies the Borrower of such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such six-month period shall be extended to
include the period of such retroactive effect.
 
 
42

--------------------------------------------------------------------------------

 
Section 2.20.         Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan.  A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
 
Section 2.21.         Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.21) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto that may become payable by the Administrative Agent, such Lender or the
Issuing Bank, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability setting
forth in reasonable detail the calculation thereof and delivered to the Borrower
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
 
 
43

--------------------------------------------------------------------------------

 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Internal Revenue Service Forms W-8 IMY or W-8 EXP.  Each such Foreign
Lender shall deliver to the Borrower and the Administrative Agent such forms on
or before the date that it becomes a party to this Agreement (or in the case of
a Participant, on or before the date such Participant purchases the related
participation).  Any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on that it becomes a party to this
Agreement executed originals of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax.  In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender pursuant to this
Section 2.21(e).  Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
 
44

--------------------------------------------------------------------------------

 
(f)           If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by any applicable law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by any Requirement of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Section 2.22.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           Each Borrowing hereunder, each payment by the Borrower on account
of any commitment fee or Letter of Credit fee (other than the fronting fee
payable solely to the Issuing Bank) and any reduction of the Revolving
Commitments of the Revolving Loan Lenders shall be made pro rata according to
the respective Pro Rata Shares of the relevant Lenders.  Each payment (other
than prepayments) in respect of principal or interest in respect of the Loans
and each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
 
(b)           Each payment (including each prepayment) of the Term Loans shall
be allocated among the Term Loan Lenders holding such Term Loans prorata based
on the principal amount of such Term Loans held by such Term Loan
Lenders.  Voluntary prepayments shall be applied as provided in Section 2.12,
and all other prepayments shall be applied pro rata to the remaining
installments of such Term Loans.  Amounts prepaid on account of the Term Loans
may not be reborrowed.
 
(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Loan Lenders.  Each payment in respect of LC
Disbursements in respect of any Letter of Credit shall be made to the Issuing
Bank that issued such Letters of Credit.
 
(d)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19, 2.20 or 2.21, or
otherwise) prior to 12:00 noon (Richmond, Virginia time) on the date when due,
in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.19, 2.20 and
2.21 and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
 
45

--------------------------------------------------------------------------------

 
(e)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties and (iii) last, towards payment of all
other Obligations then due, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties.
 
(f)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
46

--------------------------------------------------------------------------------

 
(g)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(h)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.4(d), 2.7(b), 2.22(d), 2.23(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.23.         Letters of Credit.
 
(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Revolving Loan Lenders pursuant to Section 2.23(d),
agrees to issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $100,000 (or such other amount as may be agreed to by
the Issuing Bank); (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount and (iv) except as
provided in Section 3.2(f), the Issuing Bank shall not be required to issue any
Letter of Credit if there is any Defaulting Lender or Potential Defaulting
Lender at the time of such request or issuance.  Each Revolving Loan Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each Letter
of Credit equal to such Revolving Loan Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit (i) on the Closing Date
with respect to all Existing Letters of Credit and (ii) on the date of issuance
with respect to all other Letters of Credit.  Each issuance of a Letter of
Credit shall be deemed to utilize the Revolving Commitment of each Revolving
Loan Lender by an amount equal to the amount of such participation.
 
 
47

--------------------------------------------------------------------------------

 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days (or such earlier date as may be agreed to by the
Issuing Bank and the Administrative Agent) prior to the requested date of such
issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, extended or renewed, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition to the satisfaction of the conditions in Article 3 the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control; provided, further that the
following are specific conditions under which the Issuing Bank may refuse to
issue Letters of Credit:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it (for
which the Issuing Bank is not otherwise compensated hereunder); or
 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally; or
 
(iii)           such Letter of Credit is to be denominated in a currency other
than Dollars.
 
(c)           At least two Business Days (or such earlier date as may be agreed
to by the Issuing Bank and the Administrative Agent) prior to the issuance of
any Letter of Credit, the Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof.  Unless the Issuing Bank has received notice from the
Administrative Agent or any Revolving Loan Lender on or before the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit directing the Issuing Bank not to issue the Letter of Credit because
such issuance is not then permitted hereunder because of the limitations set
forth in Section 2.23(a), or that one or more conditions specified in Article 3
are not then satisfied, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.
 
 
48

--------------------------------------------------------------------------------

 
(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Loan Lenders with
respect to such LC Disbursement.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank for any LC Disbursements
paid by the Issuing Bank in respect of such drawing, without presentment, demand
or other formalities of any kind.  Unless the Borrower shall have notified the
Issuing Bank and the Administrative Agent prior to 11:00 a.m. (Richmond,
Virginia time) on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Loan Lenders to
make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable.  The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Revolving Loan Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.7.  The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Loan Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Revolving Loan Lender purchased pursuant to subsection (a) in an amount equal to
its Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Revolving Loan Lender’s obligation to
fund its participation shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against the Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.  On the date that such participation is required to be
funded, each Revolving Loan Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Revolving Loan Lender the funds for its participation
in a LC Disbursement, the Issuing Bank (or the Administrative Agent on its
behalf) receives any payment on account thereof, the Administrative Agent or the
Issuing Bank, as the case may be, will distribute to such Revolving Loan Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 
 
49

--------------------------------------------------------------------------------

 
(f)           To the extent that any Revolving Loan Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) above on the due
date therefor, such Revolving Loan Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Revolving Loan Lender shall fail to make such payment to
the Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Revolving Loan Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.14(c).
 
(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Revolving Loan Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.1.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Borrower agrees to
execute any documents and/or certificates to effectuate the intent of this
paragraph.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not so applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
 
(h)           Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter.  Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
 
 
50

--------------------------------------------------------------------------------

 
(i)           The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)           Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)           The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii)           Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)           Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.23, constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi)           The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse (i) the Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof or (ii) the Issuing Bank
or any Related Party of any of the foregoing from the Issuing Bank’s gross
negligence or willful misconduct as determined in a final, nonappealable
judgment of a court of competent jurisdiction.  The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
 
51

--------------------------------------------------------------------------------

 
(j)           Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 10.5.
 
Section 2.24.         Increase of Commitments; Additional Lenders.
 
(a)           So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, the Borrower may, upon at least 20
days’ written notice (or such shorter period as may be permitted by the
Administrative Agent in its sole discretion) to the Administrative Agent (who
shall promptly provide a copy of such notice to each Term Loan Lender or
Revolving Loan Lender, as applicable), propose to increase either the aggregate
Term Loan Commitments or the Aggregate Revolving Commitments by an amount not to
exceed $50,000,000 in the aggregate (and in minimum increments of $10,000,000)
(the amount of any such increase, the “Additional Commitment Amount”), but in
any event, no more than four (4) such elections shall be made during the term of
this Agreement.  Each Term Loan Lender or Revolving Loan Lender, as applicable,
shall have the right for a period of 15 days following receipt of such notice,
to elect by written notice to the Borrower and the Administrative Agent to
increase its Term Loan Commitment or Revolving Commitment by a principal amount
equal to its Pro Rata Share of the Additional Commitment Amount.  No Lender (or
any successor thereto) shall have any obligation to increase its Term Loan
Commitment or Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its Term
Loan Commitment or Revolving Commitment shall be made in its sole discretion
independently from any other Lender.
 
(b)           If any Lender shall not elect to increase its Term Loan Commitment
or Revolving Commitment pursuant to subsection (a) of this Section 2.24, the
Borrower may designate another bank or other financial institution (which may
be, but need not be, one or more of the existing Lenders) which at the time
agrees to, in the case of any such Person that is an existing Lender, increase
its Term Loan Commitment or Revolving Commitment and in the case of any other
such Person (an “Additional Lender”), which at the time agrees to become a party
to this Agreement, if not already a Term Loan Lender or Revolving Loan Lender;
provided, however, that any new bank or financial institution must be acceptable
to the Administrative Agent, which acceptance will not be unreasonably withheld,
conditioned or delayed.  The sum of the increases in either of the Term Loan
Commitments or Revolving Commitments of the existing Lenders pursuant to this
subsection (b) plus the Term Loan Commitments or Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Additional Commitment Amount.
 
 
52

--------------------------------------------------------------------------------

 
(c)           An increase in the aggregate amount of the Term Loan Commitments
or Revolving Commitments pursuant to this Section 2.24 shall become effective
upon the receipt by the Administrative Agent of a supplement or joinder in form
and substance reasonably satisfactory to the Administrative Agent executed by
the Borrower and by each Additional Lender and by each other Lender whose Term
Loan Commitment or Revolving Commitment is to be increased, setting forth the
new Term Loan Commitments or Revolving Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, and, to the
extent requested by such Additional Lender or such other Lender whose Term Loan
Commitment or Revolving Commitment is to be increased, Revolving Notes or Term
Notes evidencing such increase in the Term Loan Commitment or Revolving
Commitment, and such evidence of appropriate corporate authorization on the part
of the Borrower and the Guarantors with respect to the increase in the Term Loan
Commitments or Revolving Commitments and such opinions of counsel for the
Borrower and the Guarantors with respect to the increase in the Term Loan
Commitments or Revolving Commitments as the Administrative Agent may reasonably
request.  In connection with the foregoing, and notwithstanding anything in
Section 10.2 to the contrary, the Administrative Agent, the Borrower, the
Guarantors and the Additional Lenders or existing Lenders participating in the
Additional Commitment Amount, as applicable, may enter into such amendments to
this Agreement as may be necessary or appropriate (in the Administrative Agent’s
judgment) to incorporate the terms of Additional Commitment Amount into the
terms of this Agreement, and to provide the Additional Lenders with the benefits
of this Agreement that are available to the other Lenders in the same Class as
such Additional Lenders.
 
(d)           Upon the acceptance of any such agreement by the Administrative
Agent, the Term Loans or Aggregate Revolving Commitment Amount, as applicable,
shall automatically be increased by the amount of the Term Loan Commitments or
Revolving Commitments added through such agreement and Schedule II shall
automatically be deemed amended to reflect the Term Loan Commitments or
Revolving Commitments of all Lenders after giving effect to the addition of such
Term Loan Commitments or Revolving Commitments.
 
(e)           Upon any increase in the aggregate amount of the Term Loan
Commitments or Revolving Commitments pursuant to this Section 2.24 that is not
pro rata among all Lenders, (x) within five Business Days, in the case of any
Base Rate Loans then outstanding, and at the end of the then current month with
respect thereto, in the case of any Index Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article 3, the Borrower shall reborrow the Loans
from the Term Loan Lenders or Revolving Loan Lenders in proportion to their
respective Term Loan Commitments or Revolving Commitments after giving effect to
such increase, until such time as all outstanding Loans are held by the Lenders
in proportion to their respective Commitments after giving effect to such
increase); provided that with respect to this subclause (x), (A) the prepayment
to, and borrowing from, any existing Lender shall be effected by book entry to
the extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (B) the existing Term Loan Lenders or
existing Revolving Loan Lenders, as applicable, and the Additional Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Lenders are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Additional Commitment Amount), and (y) effective upon such increase, the
amount of the participations held by each Revolving Loan Lender in each Letter
of Credit then outstanding shall be adjusted automatically such that, after
giving effect to such adjustments, the Lenders shall hold participations in each
such Letter of Credit in proportion to their respective Revolving Commitments.
 
 
53

--------------------------------------------------------------------------------

 
(f)           Principal payments with respect to any Term Loans made pursuant to
this Section 2.24 shall be due and payable on the same dates on which payments
are required to be made pursuant to Section 2.10(c), and in such amounts as
shall be required to ensure that the weighted average life to maturity shall be
equal to the weighted average life to maturity of the original Term Loans.
 
Section 2.25.         Mitigation of Obligations.  If any Lender requests
compensation under Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.21, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.26.         Replacement of Lenders.  If any Lender is unable to fund
any Eurodollar Loan or Index Rate Loan pursuant to Section 2.17(ii) or  Section
2.18 or if any Lender requests compensation under Section 2.19, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 2.21, or
if any Lender is a Defaulting Lender or defaults in its obligation to fund Loans
hereunder or comply with the provisions of Section 2.21(e) or if any Lender does
not provide its consent to any proposed waiver or amendment which is not
effective unless consented to by the Required Lenders (or such higher percentage
or proportion of the Lenders as herein provided), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld
(provided that such consent shall not be required to the extent an assignment
pursuant to Section 10.4 to such assignee would not require the consent of the
Administrative Agent), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.19 or payments required to
be made pursuant to Section 2.21, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
54

--------------------------------------------------------------------------------

 
Section 2.27.         Defaulting Lender.  If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply
with respect to any outstanding LC Exposure and any outstanding Swingline
Exposure of such Defaulting Lender:
 
(a)           the Borrower will, not less than one Business Day after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (i) to the extent not otherwise
reallocated among all other Lenders that are Non-Defaulting Lenders in
accordance with Section 3.2(f), cash collateralize (in accordance with Section
2.23(g)) a portion of the obligations of the Borrower owed to the Issuing Bank
and the Swingline Lender equal to such Defaulting Lender’s LC Exposure or
Swingline Exposure, as the case may be, (ii) in the case of such Swingline
Exposure, prepay all Swingline Loans or (iii) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuing Bank and the
Swingline Lender, as the case may be, in their reasonable discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
 
(b)           any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest-bearing account until the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payments of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to Lenders other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amount of such fees
then due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
 
 
55

--------------------------------------------------------------------------------

 
Section 2.28.         Certain Permitted Amendments.
 
(a)           The Borrower may, by written notice to the Administrative Agent
from time to time make one or more offers (each, a “Loan Modification Offer”) to
all the Lenders to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice, in
each case, unless otherwise agreed to by the Administrative
Agent).  Notwithstanding anything to the contrary in Section 10.2, each
Permitted Amendment shall only require the consent of the Borrower, the
Administrative Agent and those Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”), and each Permitted
Amendment shall become effective only with respect to the Loans and Revolving
Commitments of the Accepting Lenders.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, terminate or reduce the aggregate
Revolving Commitments, and/or repay or reduce any Term Loans, of one or more of
the Lenders that are not Accepting Lenders.  Additionally, to the extent the
Borrower has reduced the Revolving Commitments and/or Term Loans of such
Lenders, it may request any other financial institution (with the consent of the
Administrative Agent, such consent not to be unreasonably conditioned, delayed
or withheld) to provide a commitment to make loans on the terms set forth in
such Loan Modification Offer in an amount not to exceed the amount of the
Revolving Commitments and Term Loans reduced pursuant to the preceding
sentence.  Notwithstanding any other provision hereof, the Borrower shall not be
entitled to have more than one Loan Modification Offer outstanding at any one
time, nor to make more than five Loan Modification Offers during the term of the
Loans.
 
(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Revolving Commitments
of the Accepting Lenders, including any amendments necessary to treat the
applicable Loans and/or Revolving Commitments of the Accepting Lenders as a new
“Class” of loans and/or revolving commitments hereunder.  Notwithstanding the
foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the Closing Date under this Agreement.
 
 
56

--------------------------------------------------------------------------------

 
(c)           “Permitted Amendments” means any or all of the following:  (i) an
extension of the Maturity Date and/or the Revolving Commitment Termination Date
applicable solely to the Loans and/or Revolving Commitments of the Accepting
Lenders, (ii) a delay in the timing of any scheduled amortization payments to be
made in respect of the Term Loans of any Accepting Lender, (iii) an increase in
the interest rate with respect to the Loans and/or Revolving Commitments of the
Accepting Lenders, (iv) the inclusion of additional fees to be payable to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (v) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom, provided, that (A) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the revolving commitments of such new “Class” and the
Revolving Commitments of the then-existing Lenders shall be made on a pro rata
basis as between the revolving commitments of such new “Class” and the Revolving
Commitments of the then-existing Revolving Loan Lenders, (B) the LC Commitment
and Swingline Commitment may not be extended without the prior written consent
of the Issuing Bank or the Swingline Lender, as applicable, and only to the
extent the LC Commitment or Swingline Commitment so extended does not exceed the
aggregate Revolving Commitments extended pursuant to clause (i) above,
(C) payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.22,
except that notwithstanding Section 2.22, the Loans and Revolving Commitments of
the Lenders that are not Accepting Lenders may be repaid and terminated on their
applicable Maturity Date and/or Revolving Commitment Termination Date, as the
case may be, without any pro rata reduction of the revolving commitments and
repayment of loans of Accepting Lenders with a different Maturity Date and/or
Revolving Commitment Termination Date, and (vi) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments.  The expenses of the transactions contemplated by this
Section 2.28 shall be paid by the Borrower in accordance with Section 10.3(a).
 
(d)           This Section 2.28 shall supersede any provision in Section 10.2 to
the contrary.  Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with a Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari passu in right of payment.
 
ARTICLE 3
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.           Conditions To Effectiveness.  The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).
 
(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder, under any other Loan Document and under any agreement
with the Administrative Agent or STRH (including the Fee Letter).
 
 
57

--------------------------------------------------------------------------------

 
(b)           The Administrative Agent (or its counsel) shall have received the
following:
 
(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
(ii)         duly executed Notes payable to each Lender requesting a note
(including the Swingline Note payable to the Swingline Lender);
 
(iii)        the Subsidiary Guaranty Agreement duly executed by each Subsidiary
Loan Party;
 
(iv)        the Security Agreement duly executed by the Borrower and each
Subsidiary Loan Party;
 
(v)         the Pledge Agreement duly executed by the Borrower and each
Subsidiary Loan Party;
 
(vi)        copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by each holder of existing
Indebtedness or the agent thereof, and a Perfection Certificate (as defined in
the Security Agreement) with respect to the Loan Parties dated the Closing Date
and duly executed by a Responsible Officer of the Borrower; together with
(a) the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons and in which the chief
executive office of each such Person is located and in the other jurisdictions
in which such Persons maintain property or do business, together with copies of
the financing statements (or similar documents) disclosed by such search,
(b) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Administrative Agent, releasing all liens of such holders or
agent upon any of the personal property of the Borrower and its Subsidiaries and
(c) any other releases, terminations or other documents reasonably required by
the Administrative Agent to evidence the payoff of such Indebtedness;
 
(vii)       Reserved;
 
(viii)      a certificate of the Secretary or Assistant Secretary of each Loan
Party in form and substance acceptable to the Administrative Agent, attaching
and certifying copies of its bylaws and of the resolutions of its boards of
directors, or partnership agreement or limited liability company agreement, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;
 
(ix)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;
 
 
58

--------------------------------------------------------------------------------

 
(x)          Reserved;
 
(xi)         favorable written opinion of Hogan Lovells US LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
 
(xii)        a certificate, in form and substance acceptable to the
Administrative Agent, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, if qualified by
materiality, in all respects) and (z) since December 31, 2011, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
 
(xiii)       with respect to any Loan to be funded on the Closing Date, if any,
a duly executed Notice of Borrowing;
 
(xiv)       with respect to any Loan to be funded on the Closing Date, if any, a
duly executed funds disbursement agreement, together with a report setting forth
the sources and uses of the proceeds of the Loans to be disbursed on the Closing
Date;
 
(xv)       certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery and performance of the Loan Documents by
each Loan Party, and the validity and enforceability of the Loan Documents
against each Loan Party or any of the transactions contemplated thereby, and
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority regarding
the Loans or any transaction being financed with the proceeds thereof shall be
ongoing;
 
(xvi)      Reserved;
 
(xvii)     copies of the consolidated and consolidating balance sheets, income
statements, cash flows and operating budget of the Borrower setting forth
projections for the five Fiscal Years next succeeding the Closing Date, and
setting forth in reasonable detail the assumptions underlying such projections;
 
(xviii)    copies of (A) the internally prepared quarterly financial statements
of Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on September 30, 2012, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
December 31, 2008, December 31, 2009, December 31, 2010, and December 31, 2011;
 
 
59

--------------------------------------------------------------------------------

 
(xix)       a duly completed and executed Compliance Certificate of the
Borrower, including pro forma calculations of the financial covenants set forth
in Article 6 (other than Section 6.3) hereof as of September 30, 2012;
 
(xx)        a copy of, or a certificate as to coverage under, the insurance
policies required by the applicable provisions of the Security Documents, each
of which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Administrative Agent as additional
insured, in form and substance satisfactory to the Administrative Agent;
 
(xxi)      Reserved; and
 
(xxii)     such other documents, certificates or information as the
Administrative Agent or the Required Lenders may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.
 
(c)           The Administrative Agent shall have received (i) to the extent
required by the Pledge Agreement, the certificates representing the shares of
Capital Stock pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the Borrower or the applicable Subsidiary Loan Party, as pledgor;
(ii) to the extent required by the Security Agreement, the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(iii) to the extent required by the Security Agreement or the Pledge Agreement,
each promissory note pledged to the Administrative Agent pursuant to the Pledge
Agreement and the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.
 
(d)           Each document (including, without limitation, any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens permitted by Section 7.2), shall be in proper form for filing,
registration or recordation.
 
Section 3.2.           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
 
(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, if qualified by materiality, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), in each case before
and after giving effect thereto;
 
 
60

--------------------------------------------------------------------------------

 
(c)           Reserved;
 
(d)           the Borrower shall have delivered the required Notice of
Borrowing, or, in the case of any Letter of Credit, any other notice required
pursuant to Section 2.23;
 
(e)           Reserved; and
 
(f)            to the extent any Lender is a Defaulting Lender or a Potential
Defaulting Lender, at the time of such Swingline Loan or issuance of such Letter
of Credit, the cost or loss to the Issuing Bank or the Swingline Lender, as the
case may be, that would result therefrom is fully covered or eliminated by (i)
with respect to such Letter of Credit, (x) the LC Exposure of such Defaulting
Lender or Potential Defaulting Lender being reallocated among all other Lenders
that are Non-Defaulting Lenders in proportion with their Pro Rata Share, but
only to the extent that, after giving effect to such reallocation, the Revolving
Credit Exposure of each Non-Defaulting Lender does not exceed such
Non-Defaulting Lender’s Pro Rata Share of the Aggregate Revolving Commitment
Amount; and (y) to the extent that such LC Exposure of such Defaulting Lender or
Potential Defaulting Lender exceeds the amount that is permitted to be
reallocated pursuant to the immediately preceding clause (x), the Borrower
having provided cash collateral to the Administrative Agent to hold on behalf of
the Borrower, on terms and conditions reasonably satisfactory to the Issuing
Bank and the Administrative Agent, in an amount equal to such excess, (ii) with
respect to any Swingline Loan, the Borrower having provided cash collateral to
the Administrative Agent to hold on behalf of the Borrower, on terms and
conditions reasonably satisfactory to the Swingline Lender and the
Administrative Agent, in an amount equal to the Swingline Exposure of such
Defaulting Lender or Potential Defaulting Lender, or (iii) the Borrower making
other arrangements reasonably satisfactory to the Administrative Agent and the
Issuing Bank or the Swingline Lender, as applicable, in their reasonable
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender; provided that none of the foregoing will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender or Potential
Defaulting Lender to be a Non-Defaulting Lender.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.
 
Section 3.3.           Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article 3, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders.
 
 
61

--------------------------------------------------------------------------------

 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.           Existence; Power.  Each of the Loan Parties (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
in a case where a failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 4.2.           Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action.  This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will be duly
executed and delivered by such Loan Party, and will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3.           Governmental Approvals; No Conflicts.  The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
(other than Liens permitted by Section 7.2) on any asset of the Borrower or any
of its Subsidiaries.
 
Section 4.4.           Financial Statements.  The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2011, and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended with
a written report thereon prepared by PriceWaterhouse Coopers and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2012, and the related unaudited consolidated statements of income
and cash flows for the Fiscal Quarter and year-to-date period then ending,
certified by a Responsible Officer.  Such financial statements fairly present in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii).  Since December 31, 2011, there has been no event,
circumstance or condition which has had or would reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.
 
 
62

--------------------------------------------------------------------------------

 
Section 4.5.           Litigation and Environmental Matters.
 
(a)           No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Borrower or any other officer of the Borrower
having primary responsibility therefor, threatened against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.
 
(b)           Except for the matters set forth on Schedule 4.5 or as could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
Section 4.6.           Compliance with Laws and Agreements.  The Borrower and
each Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.7.           Investment Company Act, Etc.  Neither the Borrower nor
any of its Subsidiaries is an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or is required to register
under, the Investment Company Act of 1940, as amended.
 
Section 4.8.           Taxes.  The Borrower and its Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
Federal and other material taxes shown to be due and payable on such returns or
on any assessments made against it or its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.
 
 
63

--------------------------------------------------------------------------------

 
Section 4.9.           Margin Regulations.  None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulation U.  Neither the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”
 
Section 4.10.         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
Section 4.11.         Ownership of Property.
 
(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than Liens permitted by
this Agreement.  Except as could not reasonably be expected to result in a
Material Adverse Effect, all leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
 
(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
 
Section 4.12.         Disclosure.  None of the reports (including, without
limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished, including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements herein or
in any of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower, taken as a whole, in light of the
circumstances under which they were made, not materially misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that management of the Borrower believed to be reasonable at the time such
projected financial information was prepared (it being recognized by the
Administrative Agent and each Lender that projections as to future events are
not to be viewed as facts or guaranties of future performance, that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will be in fact
realized).
 
 
64

--------------------------------------------------------------------------------

 
Section 4.13.         Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the knowledge of any Responsible Officer of the Borrower or
any other officer of the Borrower having primary responsibility therefor,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant unfair labor practice, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the knowledge of any Responsible
Officer of the Borrower or any other officer of the Borrower having primary
responsibility therefor, threatened against any of them before any Governmental
Authority.  All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14.         Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower or any Subsidiary in, the jurisdiction of
incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
 
Section 4.15.         Insolvency.  After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
the Borrower and the Loan Parties, taken as a whole on a consolidated basis,
(a) will not be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code, as amended from time to time, (b) will
not be unable to pay their debts generally as such debts become due, or (c) will
not have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.
 
Section 4.16.         Reserved.
 
Section 4.17.         OFAC.  No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
 
65

--------------------------------------------------------------------------------

 
Section 4.18.         Patriot Act.  Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.19.         Security Documents.
 
(a) (i) The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral (as defined in the Security Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements, and (ii) the Lien created under the Security Agreement is (or will
be, upon the filing of appropriate financing statements and grants of security
in intellectual property and the execution of appropriate control agreements) a
fully perfected first-priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral), in each case prior
and superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by the Security Agreement.
 
(b)           Intentionally Deleted.
 
(c)           Schedule 4.19 lists completely and correctly as of the Closing
Date all real property owned and leased by the Borrower and the Subsidiaries and
the addresses thereof.  As of the Closing Date, the Borrower and the
Subsidiaries have valid leases in all the leased real property set forth on
Schedule 4.19 and good and marketable title in all the owned real property set
forth on Schedule 4.19.
 
(d)           (i) The Pledge Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Pledged Collateral (as defined in the Pledge Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements or obtaining control or possession, and (ii) the Lien created under
the Pledge Agreement is (or will be, upon the filing of appropriate financing
statements, the execution of appropriate control agreements and delivery of
certificated securities and instruments to the Administrative Agent) a fully
perfected first-priority Lien on, and security interest in, all right, title and
interest of the Parent in such Pledged Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by Pledge Agreement.
 
 
66

--------------------------------------------------------------------------------

 
 
ARTICLE 5

 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
 
Section 5.1.           Financial Statements and Other Information.  The Borrower
will deliver to the Administrative Agent (which the Administrative Agent shall
forward to each Lender):
 
(a)           as soon as available and in any event, in the case of the
consolidated statements required hereunder only, within 120 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
and, when available and to the extent prepared for SUI, consolidating balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated and, when available and to the extent prepared for SUI,
consolidating statements of income, stockholders’ equity and cash flows
(together with, in the case of consolidated financial statements, all footnotes
thereto) of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and, in the case of the consolidated financial
statements only, reported on by PriceWaterhouse Coopers or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
 
(b)           as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statement of income and consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year (it being understood
that quarterly financial statements are not required to have footnote
disclosures and are subject to normal year-end adjustments);
 
 
67

--------------------------------------------------------------------------------

 
(c)           as of the earlier of the date required by the DOE for annual
delivery or the date actually delivered to the DOE for each calendar year, and
in any event not later than July 1 of such calendar year, a calculation of the
Consolidated DOE Financial Responsibility Composite Score for the Borrower as of
the end of the immediately preceding Fiscal Year, attached as an exhibit to a
DOE Compliance Certificate signed by the principal executive officer and the
principal financial officer of the Borrower;
 
(d)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower;
 
(e)           within 60 days after the end of each Fiscal Year, a budget and
projection of the Borrower and its Subsidiaries for the next succeeding Fiscal
Year;
 
(f)           promptly after the same become publicly available, notice of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
(g)           promptly upon such change, written notice of any change (i) in any
Loan Party’s corporate name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or form of
organization or (iv) in any Loan Party’s Federal Taxpayer Identification
Number.  The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.  The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed; and
 
(h)           promptly following any request therefor by the Administrative
Agent, such other information regarding the results of operations, business
affairs and financial condition of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request.
 
Notwithstanding any other provision of this Agreement, Lenders and
Administrative Agent acknowledge and agree that nothing in this Agreement or the
other Loan Documents shall require the Borrower and its Subsidiaries to disclose
education records and information from such records in a manner inconsistent
with the requirements of the Family Educational Rights and Privacy Act, 20
U.S.C. 1232g (or any successor statute); its implementing regulations, 34 C.F.R.
pt. 99 (or any successor regulation); applicable accreditation standards,
policies, and procedures; and applicable state laws and regulations.
 
Section 5.2.           Notices of Material Events.
 
(a)           The Borrower will furnish to the Administrative Agent prompt
written notice of the following (which the Administrative Agent shall forward to
each Lender):
 
 
68

--------------------------------------------------------------------------------

 
(i)           the occurrence of any Default or Event of Default;
 
(ii)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
any Responsible Officer of the Borrower or any other officer of the Borrower
having primary responsibility therefor, affecting the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect;
 
(iii)         the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(iv)        the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;
 
(v)         the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and
 
(vi)        any other development that results in a Material Adverse Effect.
 
(b)           Each notice delivered under this Section 5.2 shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
 
Section 5.3.            Existence; Conduct of Business.  The Borrower will, and
will cause each other Loan Party to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect (a) its legal existence
and (b) its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, the loss of which could
reasonably be expected to result in a Material Adverse Effect, and will continue
to engage in the same business as presently conducted or such other businesses
that are reasonably related thereto; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, dissolution or
disposition permitted under Section 7.3 or Section 7.6.
 
Section 5.4.            Compliance with Laws, Etc; Maintenance of Licenses and
Accreditations.  The Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including without
limitation, all Environmental Laws, ERISA, OSHA and rules, regulations and
requirements of the DOE (including any regulatory test of financial
responsibility), except where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will, and will cause each of its Subsidiaries to, maintain
all licenses and accreditations required for the operation of its business and
properties, the loss of which could not reasonably be expected to result in a
Material Adverse Effect.
 
 
69

--------------------------------------------------------------------------------

 
Section 5.5.            Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge at or before maturity, all
of Federal and other material tax liabilities, assessments and governmental
charges (including without limitation all tax liabilities and claims that could
result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6.            Books and Records.  The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
 
Section 5.7.            Visitation, Inspection, Etc.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom, to
discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or any Lender may reasonably request after
reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.  All
such inspections and examinations by the Administrative Agent or any Lender
shall be at the Borrower’s expense; provided, that so long as no Event of
Default exists, the Borrower shall only be required to reimburse for one such
inspection or examination each Fiscal Year.
 
Section 5.8.            Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty events excepted, (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (c) at all times shall name Administrative Agent as additional
insured or loss payee on all property and liability policies of the Borrower and
its Subsidiaries (which policies shall be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent).  At the request of the
Administrative Agent, the Borrower will deliver to the Administrative Agent
certificates or other evidence of the insurance policies required hereby in form
and substance reasonably satisfactory to the Administrative Agent.
 
 
70

--------------------------------------------------------------------------------

 
Section 5.9.            Use of Proceeds and Letters of Credit.  The Borrower
will use the proceeds of all Loans to refinance the Indebtedness of the Borrower
under the Existing Credit Agreement and pay transactional expenses related
thereto, finance the repurchase of shares of the Capital Stock of the Borrower,
finance working capital needs and Permitted Acquisitions and pay transactional
expenses related thereto and for other general corporate purposes of the
Borrower and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.  Specifically, no part of the proceeds of any
Loan will be used to purchase or carry “margin stock” or to extend credit to
others for the purpose of purchasing or carrying “margin stock.”  All Letters of
Credit will be used for general corporate purposes.
 
Section 5.10.          Intentionally Deleted.
 
Section 5.11.          Additional Subsidiaries.  If any Domestic Subsidiary is
acquired or formed after the Closing Date, the Borrower will promptly notify the
Administrative Agent thereof and, within ten (10) Business Days after any such
Domestic Subsidiary is acquired or formed, will cause such Domestic Subsidiary
to become a Subsidiary Loan Party.  A Domestic Subsidiary shall become an
additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement, a Security Agreement and
such other Security Documents as are required by Section 5.12, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and, to
the extent requested by the Administrative Agent, opinions of counsel comparable
to those delivered pursuant to Section 3.1, and (iii) such other documents as
the Administrative Agent may reasonably request.  No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligations under the Subsidiary
Guaranty Agreement or its respective Security Agreement or other Security
Documents, except as otherwise provided in this Agreement.  No Loan Party shall
form or acquire a Foreign Subsidiary after the date hereof without the prior
written consent of the Required Lenders.
 
Section 5.12.          Further Assurances.  The Borrower will, and will cause
each of its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, mortgages and
deeds of trust) that may be required under applicable law, or that the Required
Lenders or the Administrative Agent may reasonably request, in each case,
subject to the agreements set forth in this Agreement, the Security Agreement or
the Pledge Agreement, in order to effectuate the transactions contemplated by
the Loan Documents and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests created or intended to be
created by the Security Documents (subject to any Liens permitted by Section
7.2).  In addition, from time to time, subject to the agreements set forth in
this Agreement, the Security Agreement and the Pledge Agreement, the Borrower
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests in
all real and personal property of the Loan Parties other than (x) owned real
property (i) listed on Schedule 4.19 or (ii) otherwise having a fair market
value of less than $2,000,000 at the time of acquisition, (y) leased real
property and (z) Excluded Collateral.  Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall
deliver or cause to be delivered to the Administrative Agent all such additional
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section 5.12.  The Borrower agrees to provide such
evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by the Borrower or any of the Subsidiary
Loan Parties of any owned real property after the Closing Date having a fair
market value in excess of $2,000,000 at the time of acquisition.
 
 
71

--------------------------------------------------------------------------------

 
ARTICLE 6

 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
 
Section 6.1.           Leverage Ratio.  The Borrower will maintain, as of the
last day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2012, a Leverage Ratio of not greater than 2.00 to 1.
 
Section 6.2.           Coverage Ratio.  The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending December
31, 2012, a Coverage Ratio of not less than 1.75 to 1.
 
Section 6.3.           Consolidated DOE Financial Responsibility Composite
Score.  The Borrower will maintain, as of the end of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2012, a Consolidated DOE
Financial Responsibility Composite Score of not less than 1.5.
 
ARTICLE 7

 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (other than indemnities and
other similar contingent obligations surviving the termination of this Agreement
for which no claim has been made and which are unknown and not calculable at the
time of termination):
 
Section 7.1.           Indebtedness and Preferred Stock.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Loan Documents;
 
 
72

--------------------------------------------------------------------------------

 
(b)           Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
 
(c)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$10,000,000 at any time outstanding;
 
(d)           Indebtedness of the Borrower owing to any Subsidiary Loan Party
and of any Subsidiary owing to the Borrower or any other Subsidiary Loan Party;
 
(e)           Guarantees (i) by the Borrower or any Subsidiary Loan Party of
Indebtedness of any other Loan Party and by any Subsidiary of Indebtedness of
the Borrower or any Subsidiary Loan Party and (ii) by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party to the extent
constituting an Investment permitted pursuant to Section 7.4;
 
(f)           Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and the aggregate principal
amount of such Indebtedness permitted under this Section 7.1(f) shall not exceed
$5,000,000 outstanding at any time;
 
(g)           Indebtedness in respect of Hedging Obligations permitted by
Section 7.10; and
 
(h)           other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding.
 
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part or (iii) is convertible
or exchangeable at the option of the holder thereof for Indebtedness or
preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the 91st
day following the Revolving Commitment Termination Date or the Maturity Date,
whichever is later.
 
 
73

--------------------------------------------------------------------------------

 
Section 7.2.           Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
 
(a)           Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.22 or Section 8.2 of this Agreement;
 
(b)           Permitted Encumbrances;
 
(c)           any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
 
(d)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 180 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the principal amount of the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
 
(e)           Liens securing Indebtedness permitted pursuant to Section 7.1(f);
provided, that such Lien does not extend to any assets other than the assets of
the Person which becomes a Subsidiary after the date of this Agreement; and
 
(f)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
 
Section 7.3.           Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
(x) the Borrower is the surviving Person or (y) if the Borrower is not a party
to such merger, such Subsidiary is the surviving Person or the surviving Person
shall become a Subsidiary Loan Party pursuant to Section 5.11, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person or the surviving Person shall become a Subsidiary Loan Party
pursuant to Section 5.11, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party or in connection with a Disposition permitted
pursuant to Section 7.6 and (iv)  any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any merger
permitted pursuant to this Section 7.3 involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.
 
 
74

--------------------------------------------------------------------------------

 
Section 7.4.           Investments, Loans, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any Capital Stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:
 
(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
 
(b)           Permitted Investments;
 
(c)           Guarantees constituting Indebtedness permitted by Section 7.1;
 
(d)           Investments made by the Borrower in or to any Subsidiary Loan
Party and by any Subsidiary to the Borrower or in or to a Subsidiary Loan Party;
 
(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $1,000,000 at any time;
 
(f)           repurchases of shares of Capital Stock and options to purchase
shares of Capital Stock of the Borrower, and provided, that for the purpose of
this clause (f) at the time such repurchase is made and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing nor
would occur and (ii) the Borrower would be in compliance with the financial
covenants contained in Article 6 (other than Section 6.3) on a pro forma basis;
 
(g)           Permitted Acquisitions;
 
(h)           Hedging Transactions permitted by Section 7.10;
 
(i)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
 
75

--------------------------------------------------------------------------------

 
(j)            Investments consisting of receivables and notes received from
students in the ordinary course of business; and
 
(k)           Other Investments which in the aggregate do not exceed $5,000,000
in any Fiscal Year.
 
Section 7.5.           Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries,
(iii) repurchases of shares of Capital Stock and options to purchase shares of
Capital Stock permitted by Section 7.4(f); and (iv) cash dividends and
distributions paid on the Capital Stock of the Borrower; provided, for the
purpose of this clause (iv) that at the time such dividend or distribution is
paid and after giving effect thereto (x) no Default or Event of Default has
occurred and is continuing nor would occur and (y) the Borrower would be in
compliance with the financial covenants contained in Article 6 (other than
Section 6.3) on a pro forma basis.
 
Section 7.6.           Sale of Assets.  The Borrower will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person other than the Borrower
or a Subsidiary Loan Party (or to qualify directors if required by applicable
law) (each, a “Disposition”), except:
 
(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
 
(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;
 
(c)           Dispositions permitted by Sections 7.3, 7.4 and 7.5;
 
(d)           leases, subleases, licenses or sublicenses of real or personal
property in the ordinary course of business, in each case that do not materially
interfere with the business of the Borrower and its Subsidiaries taken as a
whole;
 
(e)           Dispositions of Permitted Investments for fair market value or
otherwise in connection with transactions not otherwise prohibited by this
Agreement;
 
 
76

--------------------------------------------------------------------------------

 
(f)           so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, the Disposition of delinquent notes or
accounts receivable in the ordinary course of business of purposes of collection
only (and not for the purpose of any bulk sale, financing or securitization
transaction); and
 
(g)           any other Disposition in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year.
 
Section 7.7.           Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Restricted Payments permitted by
Section 7.5 and any Investments permitted by Section 7.4, (d) customary
directors’ fees and expenses to Persons who are not otherwise employees of the
Borrower or any of its Subsidiaries, (e) employment agreements, employee benefit
and compensation plans, as determined in good faith by the board of directors or
senior management of the Borrower and (f) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of the Borrower
and its Subsidiaries in the ordinary course of business.
 
Section 7.8.           Restrictive Agreements.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases, licenses and other similar agreements restricting the
assignment thereof and (v) clause (a) shall not apply to negative pledge
covenants contained in any agreements relating to Indebtedness permitted to be
incurred pursuant to the provisions of this Agreement that (i) are not in any
respect more restrictive than the restrictions contained in this Agreement and
(ii) do not prohibit the granting of Liens to secure the Obligations.
 
Section 7.9.           Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of the Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (each such transaction, a “Sale and Leaseback Transaction”),
unless such Sale and Leaseback Transaction is otherwise permitted by Sections
7.1 and 7.6.
 
 
77

--------------------------------------------------------------------------------

 
Section 7.10.         Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.  Solely for
the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness (excluding Indebtedness of the Borrower or its Subsidiaries under
this Agreement and the other Loan Documents or as permitted to be incurred
pursuant to this Agreement) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.
 
Section 7.11.         Amendment to Material Documents.  The Borrower will not,
and will not permit any of its Subsidiaries to, amend, modify or waive any of
its rights in a manner materially adverse to the Lenders under (a) its
certificate of incorporation, bylaws or other organizational documents or
(b) Contractual Obligations evidencing, governing, securing or otherwise related
to Material Indebtedness.
 
Section 7.12.         Intentionally Deleted.
 
Section 7.13.         Accounting Changes.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.
 
ARTICLE 8

 
EVENTS OF DEFAULT
 
Section 8.1.           Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
 
 
78

--------------------------------------------------------------------------------

 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
(including any Compliance Certificate and any DOE Compliance Certificate) shall
prove to be incorrect in any material respect (or, if qualified by materiality,
then in all respects) when made or deemed made or submitted; or
 
(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1(a), 5.1(b), 5.1(c), 5.2(a)(i), or 5.3(a)
(with respect to the Borrower’s or any Loan Party’s existence) or Articles 6 or
7; or
 
(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
 
(f)           intentionally deleted; or
 
(g)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof (other than customary
non-default mandatory prepayment requirements associated with asset sales,
casualty events or equity issuances); or
 
(h)           the Borrower or any Subsidiary Loan Party shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
 
79

--------------------------------------------------------------------------------

 
(i)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary Loan Party or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Loan Party or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
 
(j)           the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or
 
(k)           an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or
 
(l)           any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(m)           any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(n)           a Change in Control shall occur or exist; or
 
(o)           any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
 
(p)           any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
permitted in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby; or
 
(q)           any “Event of Default” shall have occurred and be continuing under
any other Loan Document;
 
 
80

--------------------------------------------------------------------------------

 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or (i)
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
Section 8.2.          Application of Proceeds from Collateral.  All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by the Administrative Agent or any of the Lenders after an Event of Default
arises shall be applied as follows:
 
(a)           first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 
(b)           second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
 
(c)           third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)           fourth, to the fees due and payable under Sections 2.15(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
 
(e)           fifth, to the aggregate outstanding principal amount of the Term
Loans (allocated pro rata among the Term Loan Lenders in respect of their Pro
Rata Shares), to the aggregate outstanding principal amount of the Revolving
Loans, the LC Exposure and, to the extent secured by Liens, the Net
Mark-to-Market Exposure of the Borrower and its Subsidiaries, until the same
shall have been paid in full, allocated pro rata among any Lender, any Affiliate
of any Lender or any Specified Hedge Provider, based on their respective pro
rata shares of the aggregate amount of such Revolving Loans, LC Exposure and Net
Mark-to-Market Exposure and to the Treasury Management Obligations maintained
with any Specified Treasury Management Provider;
 
(f)           sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 105% of the LC Exposure after giving effect to the foregoing clause fifth;
and
 
 
81

--------------------------------------------------------------------------------

 
(g)           to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses second through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.23(g).
 
ARTICLE 9

 
THE ADMINISTRATIVE AGENT
 
Section 9.1.           Appointment of Administrative Agent.
 
(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
(b)           The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
 
 
82

--------------------------------------------------------------------------------

 
Section 9.2.           Nature of Duties of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
Section 9.3.           Lack of Reliance on the Administrative Agent.  Each of
the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4.           Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
 
 
83

--------------------------------------------------------------------------------

 
Section 9.5.           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed in good faith by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed in
good faith by it to be made by the proper Person and shall not incur any
liability for relying thereon.  The Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or not
taken by it in accordance with the advice of such counsel, accountants or
experts.
 
Section 9.6.           The Administrative Agent in its Individual Capacity.  The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
Section 9.7.           Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000, subject to the approval by the Borrower provided that no Default
or Event of Default shall exist at such time.  If no successor Administrative
Agent shall have been so appointed, and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the above requirements.
 
 
84

--------------------------------------------------------------------------------

 
(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed, provided, however, that
the retiring Administrative Agent shall have no duties or obligations in respect
thereof other than as imposed by the UCC or other applicable law) and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above.  After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.
 
Section 9.8.           Authorization to Execute other Loan Documents.
 
(a)           Each Lender authorizes the Administrative Agent to enter into each
of the Loan Documents to which it is a party and to take all action contemplated
by such Loan Documents.  Each Lender agrees (except to the extent provided in
Section 9.7(b) following the resignation of the Administrative Agent) that no
Lender, other than the Administrative Agent acting on behalf of all Lenders,
shall have the right individually to seek to realize upon the security granted
by any Loan Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Lenders, upon the terms of the Loan Documents.  Each Lender further
authorizes the Administrative Agent, and, at the request of the Borrower, the
Administrative Agent shall, release any Subsidiary Loan Party from its
obligations under the Subsidiary Guaranty Agreement and any other Loan Documents
to which it is a party in connection with any sale, liquidation, dissolution or
other disposition of such Subsidiary Loan Party; provided, that such sale,
liquidation, dissolution or other disposition is otherwise permitted under the
Loan Documents.
 
(b)           In the event that any Collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Lenders.
 
 
85

--------------------------------------------------------------------------------

 
(c)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon Payment in Full of all of the
Obligations; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder; or (iv) the release of any Lien on any assets which
(A) are transferred or disposed of in accordance with the terms of this
Agreement or (B) become subject to a Lien permitted by Section 7.1(c) in respect
of which the applicable transaction documents do not permit such asset to be
included in the Collateral hereunder.  In connection with any such release, the
Administrative Agent shall promptly (x) execute and deliver to the Borrower, at
the Borrower’s expense, all documents that the Borrower shall reasonably request
to evidence such release and (y) deliver to the Borrower, at the Borrower’s
expense, any portion of such Collateral so released in possession of the
Administrative Agent.  In addition, the Administrative Agent shall, at the
Borrower’s request, and at the Borrower’s expense, file UCC financing statement
terminations or amendments and take such other actions as shall be reasonably
required by the Borrower to evidence the release of any Excluded
Collateral.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section
9.8(c). Notwithstanding any other provision of this Agreement to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Hedging Transactions and Treasury Management Obligations unless
the Administrative Agent has received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Hedge Provider or Specified Treasury Management Provider,
as the case may be.
 
(d)           Upon any sale or transfer of assets constituting Collateral
(including any dissolution of a Subsidiary permitted under this Agreement, the
shares of which are pledged pursuant to the Security Documents) which is
(x) permitted pursuant to the terms of any Loan Documents, or (y) consented to
in writing by the Required Lenders or all of the Lenders if the release of such
assets is required hereunder to be approved by all of the Lenders, and upon at
least (A) five (5) Business Days’ prior written request by the Borrower in the
case of clause (x) or (B) ten (10) Business Days’ prior written request by the
Borrower in the case of clause (y) (or such shorter period as permitted by the
Administrative Agent in its sole discretion), the Administrative Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary or reasonably requested by the Borrower (including, if
applicable, the return, at the expense of the Borrower, of possessory collateral
and the termination of any control agreements) to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Lenders, upon
the Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Borrower or any Loan Party) in respect of) all
interests retained by the Borrower or any Loan Party, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
 
Section 9.9.           Benefits of Article 9.  None of the provisions of this
Article 9 (other than the Borrower consent rights provided in Section 9.7(a) or
the Borrower rights to guaranty and Lien release as provided in Section 9.8)
shall inure to the benefit of the Borrower or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns.  Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article 9.
 
Section 9.10.        Titled Agents.  Each Lender and each Loan Party agrees that
any documentation agent (or co-documentation agent) or syndication agent (or
co-syndication agent) or any other titled agent, in such capacity, shall have no
duties or obligations under any Loan Documents to any Lender or any Loan
Party.  Anything herein to the contrary notwithstanding, none of the
Bookrunners, Book Managers, Arrangers, Joint Lead Arrangers or other titled
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
ARTICLE 10

 
MISCELLANEOUS
 
Section 10.1.         Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, return
receipt requested, or sent by telecopy, as follows:
 
To the Borrower:
Strayer Education, Inc.
 
2303 Dulles Station Boulevard
 
Herndon, Virginia 20171
 
Attention:
Mark Brown, Executive Vice President and Chief Financial Officer
 
Telecopy Number:
(703) 890-2919
     
With a copy to:
Hogan Lovells US LLP
 
Columbia Square
 
555 Thirteenth Street, NW
 
Washington, DC  20004
 
Attention:
Gordon Wilson, Esquire
 
Telecopy Number:
(202) 637-5910

 
 
86

--------------------------------------------------------------------------------

 
 
To the Administrative Agent
   
or Swingline Lender:
SunTrust Bank
 
8330 Boone Boulevard
 
8th Floor
   
Vienna, Virginia 22182
 
Attention:
Jeff Henry, Senior Vice President
 
Telecopy Number:
(703) 442-1706
     
With a copy to:
Hunton & Williams LLP
 
1751 Pinnacle Drive
 
Suite 1700
   
McLean, Virginia  22102
 
Attention:
Kevin F. Hull, Esquire
 
Telecopy Number:
(703) 714-7410
     
With a copy to:
SunTrust Bank
   
Agency Services
   
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attention:
Mr. Douglas Weltz
 
Telecopy Number:
(404) 495-2170
     
To the Issuing Bank:
SunTrust Bank
   
25 Park Place, N. E./Mail Code 3706
 
Atlanta, Georgia 30303
 
Attention:
Phil Acuff
 
Telecopy Number:
(404) 588-8129
     
To the Swingline Lender:
SunTrust Bank
   
Agency Services
   
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention:
Mr. Douglas Weltz
 
Telecopy Number:
(404) 495-2170
   
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Assumption Agreement executed by such Lender

 
(b)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery; provided, that notices delivered
to the Administrative Agent, the Issuing Bank or the Swingline Lender shall not
be effective until actually received by such Person at its address specified in
this Section 10.1.
 
 
87

--------------------------------------------------------------------------------

 
(c)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
 
Section 10.2.         Waiver; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
 
88

--------------------------------------------------------------------------------

 
(b)           Except as expressly set forth in Section 2.24, no amendment or
waiver of any provision of this Agreement or the other Loan Documents, nor
consent to any departure by the Borrower or any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower or the applicable Loan Party and the Required Lenders or the Borrower
or the applicable Loan Party and the Administrative Agent with the consent of
the Required Lenders and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby (provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Interest” (it being
understood that any amendment to the definition of “Default Interest” that
reduces the rate of Default Interest that would apply to any Loan or LC
Disbursement upon election by the Required Lenders pursuant to Section 2.14(c)
that is lower than the then-applicable interest rate on such Loan or LC
Disbursement in effect immediately prior to such election shall require the
consent of each Lender affected thereby) or waive any obligation of the Borrower
to pay (1) Default Interest or (2) Letter of Credit fees by an additional 2% per
annum pursuant to the last sentence of Section 2.15(c) or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LC Disbursement or to reduce any fee payable hereunder), (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment or postpone the scheduled date for the
termination or reduction of any Commitment, or change the provisions of Section
8.2, without the written consent of each Lender affected thereby, (iv) change
Section 2.22(b) or (c) or any other provision in the Loan Documents relating
specifically to pro rata sharing of payments in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release the Borrower or any guarantor
(subject to the provisions of Section 9.8(a)) or limit the liability of the
Borrower under the Loan Documents or any such guarantor under any guaranty
agreement, without the written consent of each Lender, (vii) release all or
substantially all collateral (if any) securing any of the Obligations, or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary, without the written consent of each Lender,
(viii) subordinate the Loans to any other Indebtedness without the consent of
all Lenders, (ix) impose additional or more burdensome conditions on a Lender’s
ability to assign its Commitments without the consent of each Lender affected
thereby or (x) increase the aggregate of all Commitments without the consent of
all of the Lenders (other than pursuant to Section 2.24); provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person.  Notwithstanding anything
to the contrary contained herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and provided that a Defaulting Lender shall have the
right to approve or disapprove any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects
such Defaulting Lender more adversely than other affected
Lenders.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
 
89

--------------------------------------------------------------------------------

 
Section 10.3.         Expenses; Indemnification.
 
(a)           The Borrower shall pay (i) all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
documented fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 10.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Borrower shall pay to the Administrative Agent or STRH, as
applicable, all fees due from time to time under the Fee Letter.
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) constitute
amounts in respect of Excluded Taxes.
 
 
90

--------------------------------------------------------------------------------

 
(c)           The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes (other than Excluded Taxes) with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
 
(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
 
(f)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
 
Section 10.4.         Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
 
 
91

--------------------------------------------------------------------------------

 
(i)           Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 (or the entire Commitment, if less), unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for (x) assignments in respect of (1) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such a Lender or an
Approved Fund or (2) a funded Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund and (y) assignments by Defaulting
Lenders; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
 
 
92

--------------------------------------------------------------------------------

 
(iv)           Assignment and Assumption.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(e) if such assignee is a Foreign Lender.
 
(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor (subject to the provisions of Section 9.8(a))
or limit the liability of any such guarantor under any guaranty agreement
without the written consent of each Lender except to the extent such release is
expressly provided under the terms of the Guaranty Agreement; or (vii) release
all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20,
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7  as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
94

--------------------------------------------------------------------------------

 
Section 10.5.         Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia.  EACH LOAN
DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Eastern District of Virginia, Alexandria Division, and of
any state court of the Commonwealth of Virginia sitting in Fairfax County,
Virginia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Virginia state court or, to the
extent permitted by applicable law, such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.
 
(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
95

--------------------------------------------------------------------------------

 
Section 10.7.         Right of Setoff.
 
(a)           In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank and any Affiliate thereof shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) owned by the Borrower at any time held or other obligations at any time
owing by such Lender and the Issuing Bank or such Affiliate to or for the credit
or the account of the Borrower against any and all Obligations held by such
Lender or the Issuing Bank or such Affiliate, as the case may be, irrespective
of whether such Lender or the Issuing Bank or such Affiliate shall have made
demand hereunder and although such Obligations may be unmatured.  The setoff
rights provided in this Section 10.7 shall not apply to funds held by or on
behalf of the Borrower and its Subsidiaries in trust for other persons,
including, without limitation, funds received under the Title IV, HEA Programs
that are held in trust for the beneficiaries provided under 34 C.F.R.
668.161(b).  Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank or any Affiliate thereof, as the case
may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
(b)           To the extent that any payment by or on behalf of any Loan Party
is made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar debtor relief laws or
otherwise, then (i) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and the Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the Issuing Bank under
clause (ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
 
96

--------------------------------------------------------------------------------

 
Section 10.8.         Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject
matters.  Delivery of an executed counterpart of a signature page of this
Agreement and any other Loan Document by telecopy or by email, in pdf format,
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document.
 
Section 10.9.         Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.19, 2.20, 2.21, and 10.3
and Article 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
 
Section 10.10.       Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11.       Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to maintain the confidentiality of any
information provided to it by the Borrower or any Subsidiary, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations or (vii) with the
consent of the Borrower.  Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.
 
 
97

--------------------------------------------------------------------------------

 
Section 10.12.       Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
Section 10.13.       Waiver of Effect of Corporate Seal.  The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
by Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.
 
Section 10.14.       Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
 
Section 10.15.       Publicity.  With the prior written consent of the Borrower,
the Administrative Agent or any Lender may publish customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using the Borrower’s name, logos or trademarks.
 
(remainder of page left intentionally blank)
 
 
98

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BORROWER:
         
STRAYER EDUCATION, INC., a Maryland corporation
         
By:
________________________________
 
Name:
________________________________
 
Title:
________________________________

 


 
 [SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
     
SUNTRUST BANK
 
as Administrative Agent, as Issuing Bank and as Swingline Lender
         
By
________________________________
 
 
Name:
 
 
Title:


 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
       
SUNTRUST BANK
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:





 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 



 
BANK OF AMERICA, N.A.
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:



 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
BMO HARRIS FINANCING, INC.
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:

 
 


 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
KEY BANK, NATIONAL ASSOCIATION
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:



 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:

 
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
TD BANK, N.A.
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:


 


 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
STELLAR ONE BANK
 
as Lender
             
By
________________________________
 
 
Name:
 
 
Title:


 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
APPLICABLE MARGIN FOR THE LOANS AND
APPLICABLE PERCENTAGE
 
 
Pricing
Level
 
Leverage Ratio
 
Applicable Margin for Eurodollar Loans and Index Rate Loans
 
Applicable Margin for Base Rate Loans
 
Applicable Percentage for Commitment Fee
 
I
 
Less than 0.50:1
 
 
2.000% per annum
 
2.000% per annum
 
0.300% per annum
 
II
 
Greater than or equal to 0.50:1.00 but less than 1.00:1.00
 
 
2.250% per annum
 
2.250% per annum
 
0.350% per annum
 
III
 
Greater than or equal to 1.00:1.00
 
 
2.500% per annum
 
2.500% per annum
 
0.400% per annum

 


Schedule I
 
 

--------------------------------------------------------------------------------

 
 
Schedule II
 
COMMITMENT AMOUNTS




Lender
Revolving Commitment Amount
Term Loan Commitment Amount
SunTrust Bank
$21,203,703.72
$27,962,962.96
Bank of America, N.A.
$21,203,703.70
$27,962,962.96
BMO Harris Financing, Inc.
$21,203,703.70
$27,962,962.96
Key Bank, National Association
$11,111,111.10
$13,888,888.90
PNC Bank, National Association
$11,111,111.10
$13,888,888.90
TD Bank, N.A.
$6,666,666.68
$8,333,333.32
Stellar One Bank
$7,500,000
$5,000,000
Total
$100,000,000
$125,000,000



 
 
 
Schedule II
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.23
 
EXISTING LETTERS OF CREDIT
 
 
 
Schedule 2.23
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.5
 
ENVIRONMENTAL MATTERS
 
 
 
 
 
 
Schedule 4.5
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.14
 
SUBSIDIARIES
 
 
 
 
 
Schedule 4.14
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.19
 
REAL PROPERTY
 
 
 
 
 
Schedule 4.19
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.1
 
OUTSTANDING INDEBTEDNESS


 
 
 

 


Schedule 7.1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.2
 
EXISTING LIENS
 
 

 




Schedule 7.2
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.4
 
EXISTING INVESTMENTS


 

 








Schedule 7.4
 